 627302 NLRB No. 106RESEARCH MANAGEMENT CORP.1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.The General Counsel also excepted to the judge's failure to find the follow-ing actions violated Sec. 8(a)(1): Supervisor Keith Saunders' interrogating em-
ployee Dan Stephens about his union activities and threatening him; Super-
visor Shelton Hargrove's threatening employees with layoff; Assistant Project
Manager Donald Singleton's threatening employees with job loss; Assistant
Project Manager Carl Shelman's interrogating employee Michael Winters
about his union activity; and Supervisor Clarence Johnson's interrogating em-
ployee Darryl Shaw about his union activity. We find it unnecessary to address
these exceptions because the additional findings the General Counsel seeks
would be cumulative and therefore would not affect the remedy or Order.2We agree with the judge's finding that Ernestine Sherrill-Harrell's remarksto Assistant Project Manager Brown were not so egregious as to render her
remarks unprotected. Therefore, assuming arguendo that the discharge of
Sherrill-Harrell was based on her remarks, we find that the discharge was nev-
ertheless unlawful as those remarks did not cause Sherrill-Harrell to lose the
protection of the Act. Postal Service, 250 NLRB 4 fn. 1 (1980).In adopting the judge's alternative conclusion that the Respondent is boundby the results of the card check because it led the Union to believe that the
purpose of the card check was for recognition, we find it unnecessary to rely
on the judge's finding that the Respondent acted in bad faith.Contrary to the Respondent's contention, we do not find that the judge im-posed a bargaining order under NLRB v. Gissel Packing Co., 395 U.S. 575(1969). See the judge's Conclusions of Law 4 and 5 infra, Without Reserva-tion, 280 NLRB 1408, 1417±1418 (1986). In any event, we find it unnecessaryto rely on the judge's discussion of Gissel.3We note that the judge omitted certain standard remedial language fromhis reinstatement order. We shall modify the recommended Order accordingly.Research Management Corp. and Service Employ-ees International Union, Local 36, AFL±CIO.
Cases 4±CA±18559, 4±CA±18598, 4±CA±18728,
and 4±CA±18905April 22, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn September 27, 1990, Administrative Law JudgeWallace H. Nations issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
Charging Party filed a reply brief, and the General
Counsel filed a reply brief, cross-exceptions, and a
supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2as modified and to adopt the recommendedOrder as modified.3The General Counsel excepted to the judge's failureto find that Project Manager Joe Brown unlawfully in-
terrogated employee Larry Hightower about his own
union activities and those of other employees. The
judge dismissed this allegation because he found the
interrogation ``fairly passive and coupled with no hint
of threat.'' We reverse the judge and find that underall the circumstances the interrogation violated the Act.Rossmore House, 269 NLRB 1176 (1984).Over a period of several weeks, Brown, a relativelyhigh-level supervisor, questioned Hightower about the
mood of the employees with respect to the Union,
whether union literature was being passed around, and
whether Hightower was active or planned to become
active in the Union. Hightower was not an open union
supporter. The interrogations occurred at a time when
the Respondent admittedly sought to learn everything
it could about the union activity and openly opposed
unionization. Further, Brown's interrogations about
employees' union activity contained no assurances that
there would be no retaliation for supporting the Union.
Therefore, we find the interrogation of Hightower as to
his union activities and those of other employees was
unlawful. See Philips Industries, 295 NLRB 717(1989). We shall modify the Conclusions of Law and
recommended Order accordingly.AMENDEDCONCLUSIONSOF
LAWSubstitute the following for the judge's Conclusionsof Law 7(a).``(a) Assistant Project Manager Joseph Brown tell-ing employees to stop speaking to other employees
about the Union, urging employees to resign because
of activities in support of the Union, and interrogating
employees about their own union sympathies and ac-tivities and those of other employees.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Re-
search Management Corp., Philadelphia, Pennsylvania,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order as modified.1. Substitute the following for paragraph 1(e).
``(e) Interrogating an employee about the employ-ee's union sympathies and activities or the sympathies
and activities of other employees.''2. Substitute the following for paragraph 2(b).
``(b) Offer Ernestine Sherrill-Harrell immediate andfull reinstatement to her former position or, if that po-
sition no longer exists, to a substantially equivalent po-
sition, without prejudice to her seniority or any other
rights or privileges previously enjoyed, discharging if
necessary any employee hired to replace her; and make
Sherrill-Harrell whole for any loss of earnings or other
benefits she may have suffered as a result of the dis-
crimination against her, in the manner set forth in the
remedy section of the judge's decision.''3. Substitute the attached notice for that of the ad-ministrative law judge. 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to recognize and bargain col-lectively in good faith with Service Employees Inter-
national Union, Local 36, AFL±CIO, as the exclusive
collective-bargaining representative of our employees
in the following unit:Included: All non-supervisory, non-clerical em-ployees employed by Research Management
Corp. at the Philadelphia Naval Shipyard.Excluded: All guards and supervisors as definedin the Act.WEWILLNOT
discharge our employees because theyengage in conduct protected by Section 7 of the Act.WEWILLNOT
tell our employees to stop speakingto other employees about the Union and WEWILLNOT
urge our employees to resign because of their activities
in support of the Union.WEWILLNOT
tell our employees that we will neversign a contract with the Union and WEWILLNOT
threaten our employees with the loss of their jobs if
they continue to seek union representation.WEWILLNOT
interrogate our employees about theirunion sympathies and activities or the union sym-
pathies and activities of other employees.WEWILLNOT
threaten our employees with loss oftransportation, discipline, loss of jobs, discharge, or
layoff because of their union activity.WEWILLNOT
inform our employees that we willnot allow union stewards to attend employee discipli-
nary meetings and WEWILLNOT
threaten to dischargeunion stewards who attempt to attend employee dis-
ciplinary meetings.WEWILLNOT
threaten to impose more onerousworking conditions on our employees if they select the
Union as their collective-bargaining agent.WEWILLNOT
threaten our employees with unspec-ified reprisals if they engage in union activity.WEWILLNOT
state to our new employees that it isfutile to support the Union because of our contract
with the Navy.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of rights guaranteed them by Section 7 of the Act.WEWILL
, on request, extend recognition to ServiceEmployees International Union, Local 36, AFL±CIO as
the exclusive collective-bargaining representative of
our employees in the unit set out above and WEWILL
bargain in good faith with the Union with respect to
wages, hours of work, and any other terms and condi-
tions of employment.WEWILL
offer Ernestine Sherrill-Harrell immediateand full reinstatement to her former position or, if that
position no longer exists, to a substantially equivalent
position, without prejudice to her seniority or any other
rights or privileges previously enjoyed, discharging, if
necessary, any employee hired to replace her; and WEWILLmake Ernestine Sherrill-Harrell whole, includinginterest, for any loss of earnings or any other benefits
she may have suffered as a result of her discharge.WEWILL
remove from our files any reference to thedischarge of Ernestine Sherrill-Harrell and notify her in
writing that this has been done and that this matter will
not be used against her in any way.RESEARCHMANAGEMENTCORP.Henry R. Protas, Esq. and Peter C. Verrochi, Esq., for theGeneral Counsel.Thomas J. Bender Jr., Esq. and Edward S. Mazurek, Esq.,of Philadelphia, Pennsylvania, for the Respondent.Dennis P. Walsh, Esq. and Margaret Browning, Esq., ofPhiladelphia, Pennsylvania, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEWALLACEH. NATIONS, Administrative Law Judge. ServiceEmployees International Union, Local 36, AFL±CIO (the
Union or the Charging Party) filed charges against Research
Management Corp. (RMC or Respondent) on January 11 and
26, March 14, and May 15, 1990, in the above-captioned
cases. The Regional Director for Region 4 issued complaints
in each case and on July 26, 1990, issued an order which
consolidated all the captioned cases for hearing. The consoli-
dated complaint alleges that Respondent engaged in and is
engaging in activity which violates Section 8(a)(1), (3), and
(5) of the National Labor Relations Act (the Act). Respond-
ent denies these allegations.Pursuant to a petition filed by the Regional Director forRegion 4, the United States District Court on July 26, 1990,
issued an injunction under Section 10(j) of the Act requiring
Respondent to recognize the Charging Party and to begin
bargaining in good faith with it. The court also directed that
this proceeding be handled with the utmost expedition. Hear-
ing was held on these cases before me in Philadelphia, Penn-
sylvania, on August 6±9, 1990. Briefs were received from 629RESEARCH MANAGEMENT CORP.1The facts establish December 7, 1989, to be the actual date in question.2The following employees of the Respondent constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Sec. 9(b) of
the Act:Included: All non-supervisory, non-clerical employees employed by theRespondent at the Philadelphia Naval Shipyard.Excluded: All guards and supervisors as defined in the Act.the parties on or about September 10, 1990. Based on the en-tire record, including my observation of the demeanor of the
witnesses, and after consideration of the briefs, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Virginia corporation, with headquarters inVirginia Beach, Virginia, and as pertinent is engaged in the
provision of contract services to the United States Govern-
ment, including the United States Department of the Navy at
the Philadelphia Naval Shipyard in Philadelphia, Pennsyl-
vania. The jurisdictional allegations of the consolidated com-
plaint were admitted and I find that Respondent is now, and
has been at all times material to this proceeding, an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. THEINVOLVEDLABORORGANIZATION
It was admitted and I find that the Union is now and hasbeen at all times material to this proceeding, a labor organi-
zation within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Issues Presented for DeterminationThe consolidated complaint alleges that Respondent hasviolated Section 8(a)(1), (3), and (5) of the Act by a number
of actions. These alleged violations fall into several general
categories and will be discussed and decided within these
categories. Therefore, the issues for determination are as fol-
lows:1. Did Respondent, on and after January 4, 1990,1unlaw-fully refuse to recognize the Union as the exclusive collec-
tive-bargaining representative of its employees in an appro-
priate unit in violation of Section 8(a)(1) and (5) of the Act?22. Did Respondent, on January 24, 1990, discharge its em-ployee Ernestine Sherrill-Harrell in violation of Section
8(a)(1) and (3) of the Act because of her activities in support
of the Union?3. Did Respondent, on January 23, 1990, tell an employeeto stop talking to other employees about the Union and tell
an employee to resign if the employee did not like working
for the Respondent in order to discourage union activity in
violation of Section 8(a)(1) of the Act?4. Did Respondent, acting through its Assistant ProjectManager Jerome Simmons, violate Section 8(a)(1) of the Act
by in or about January or February 1990, threatening em-
ployees with the loss of their jobs if the employees continued
to support the Union?5. Did Respondent, acting through its Supervisor JohnFinklea, engage in conduct in violation of Section 8(a)(1) of
the Act, by threatening employees with layoff or termination
if the employees continued to engage in union activity?6. Did Respondent, acting through its Supervisor KeithSaunders, engage in conduct in violation of Section 8(a)(1)
of the Act by:(a) In or about mid-March 1990, interrogating an em-ployee concerning the employee's union sympathies and
threatening an employee with unspecified reprisals if the em-
ployee engaged in union activity?(b) On or about April 12, 1990, threatening to dischargeemployees because of their activities on behalf of the Union?(c) On or about April 16, 1990, threatening to terminateemployees who were active on behalf of, or supported, the
Union?7. Did Respondent, acting through its Supervisor SheltonHargrove, engage in conduct in violation of Section 8(a)(1)
of the Act, by:(a) In or about mid-March 1990, threatening to lay off em-ployees because of the employees' union activities?(b) In or about mid-March 1990, threatening employeeswith the loss of their jobs because of their union activities?8. Did Respondent, acting through its Assistant ProjectManager Donald Singleton, violate Section 8(a)(1) of the Act
by:(a) On or about December 22, 1989, threatening an em-ployee with discipline because the employee had engaged in
union activities?(b) In or about January 1990, refusing to provide transpor-tation to an employee because the employee had engaged in
union activity?(c) In or about January 1990, threatening employees withloss of their jobs if they continued to support the Union?(d) On or about February 10, 1990, threatening an em-ployee with discharge because the employee had engaged in
union activity?(e) In or around February 1990, informing an employeethat the Respondent would not permit employees to use the
Respondent's van because of the union activities of its em-
ployees, and threatening the employee with unspecified re-
prisals because the employee had engaged in union activity?(f) In or about the latter part of February 1990, threateningemployees with termination if the employees continued to
engage in union activity?(g) In or about February or March 1990, threatening em-ployees with termination if the employees continued to en-
gage in union activity?(h) On or about March 15, 1990, threatening an employeewith physical harm because the employee had engaged in
union activity?(i) In or about March 1990, interrogating an employeeconcerning the employee's union activity, and telling the em-
ployee that the Respondent would lay off employees if its
employees continued to engage in union activity?(j) In or about March 1990, interrogating an employeeconcerning the employee's union activities and sympathies?(k) In or around February 1990, threatening to terminateemployees because they were union stewards?(l) In or around February 1990, threatening to disciplineemployees because they were union stewards?9. Did Respondent engage in conduct in violation of Sec-tion 8(a)(1) of the Act by since about March 1990, prohibit-
ing employees from wearing union symbols on their hard-
hats? 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The General Counsel requested that the allegations set forth in subpars. (c)and (d) be withdrawn. The request is granted.4Each of the issues raised by the allegations of the consolidated complaintwill be discussed hereinafter in the order in which they are set forth at pp.
2 through 6 of this decision. Evidence and findings related to each such issue
will be identified by reference to the issue to which it is related in a uniform
abbreviated manner. For example, the issue discussed under subheading ``B''
above is consolidated complaint allegation no. 1 (CCA 1).5Firewatch services involve providing employees to put out fires which startfrom welding and other similar repair work being done on the USS KittyHawk. The employees providing this service are called firewatchers.10. Did Respondent, acting through its Supervisor CarlShelman, engage in conduct in violation of Section 8(a)(1)
of the Act, by:(a) In or about February 1990, threatening employees withtermination if they supported the Union?(b) In or about mid-March 1990, interrogating an em-ployee concerning the employee's union sympathies?11. Did Respondent, acting through its Supervisor Chris-topher Brunson, engage in conduct in violation of Section
8(a)(1) of the Act by:(a) In or about January 1990, informing employees that theRespondent would not allow union stewards to attend em-
ployee disciplinary meetings, and threatening to discharge
union stewards who attempted to attend employee discipli-
nary meetings?(b) In or about February 1990, threatening to terminateemployees if the employees continued to engage in union ac-
tivity?(c) In or about March 1990, telling employees that the Re-spondent was going to lay off employees because of their
union activities?12. Did Respondent, acting through its support group man-ager, Richard Garcia, engage in conduct in violation of Sec-
tion 8(a)(1) of the Act by on or about March 5, 1990, telling
employees that Respondent would never sign a contract with
the Union, and further, threatening employees with the loss
of their jobs if the employees continued to seek union rep-
resentation?13. Did Respondent, acting through its Supervisor SpencerGibbs, engage in conduct in violation of Section 8(a)(1) of
the Act, in or about January 1990, by threatening to impose
more onerous working conditions on employees if the em-
ployees selected the Union as their collective-bargaining rep-
resentative?14. Did Respondent, acting through its Assistant ProjectManagers Louis Harvey and Donald Singleton, violate Sec-
tion 8(a)(1) of the Act by interrogating an employee on
March 5, 1990, concerning the employee's union sympathies
and activities?15. Did Respondent, acting through its Supervisor WilliamMcDuffie, engage in conduct in violation of Section 8(a)(1)
of the Act, by:(a) In or about November 1989, threatening to dischargean employee because of the employee's union activity?(b) In or about January 1990, threatening employees withloss of their jobs if they continued to engage in uion activi-
ties?16. Did Respondent, acting through its Assistant ProjectManager Joseph Brown, engage in conduct in violation of
Section 8(a)(1) of the Act by:(a) From October to mid-November 1989, on numerousoccasions interrogate an employee concerning the union sym-
pathies and activities of the Respondent's employees?(b) In or about mid-November 1989, interrogate an em-ployee concerning the employee's union sympathies?(c) In or about early November 1989, threaten an em-ployee with discharge because the employee supported the
Union?3(d) On or about February 5, 1990, instruct an employee torefrain from wearing union buttons and from soliciting forthe Union during nonworking time, interrogate an employeeconcerning the employee's union activities, threaten in-
creased scrutiny of an employee's conduct because the em-
ployee supported the Union, and threaten an employee with
discharge because the employee supported the Union?17. Did Respondent, acting through its Supervisor ThomasScott, engage in conduct in violation of Section 8(a)(1) of
the Act, by in or about mid-February 1990, threatening an
employee with unspecified reprisals in order to discourage
the employee from engaging in union activity?18. Did Respondent, acting through its Supervisor Clar-ence Johnson, engage in conduct in violation of Section
8(a)(1) of the Act, by in or around February 1990, interrogat-
ing an employee concerning the employee's union activities
and sympathies?B. Background Facts and Determination of the AllegedUnlawful Refusal to Recognize and Bargain withtheUnion
4Research Management Corp. was begun about 6 years agoby its owner and chief executive officer, Joseph Garcia. The
Company provides a variety of contract services to the
United States Government ranging from services here in-
volved to high technology consultation and application.
Most, if not all, of its contracts are minority set aside con-
tracts obtained by bidding under Small Business Administra-
tion procedures. The contract which gives rise to this case
is with the U.S. Department of the Navy and involves pro-
viding firewatch services for repair work being performed on
the USS Kitty Hawk at the Philadelphia Naval Shipyard.5The current contract for the provision of firewatch servicesdiffers from a previous contract held by RMC for similar
work on another ship in that it is a Walsh Healy Act contract
rather than a Service Contract Act contract. Very simply, this
difference allowed the Navy to pay wages negotiated by theNavy, and not the prevailing wage scale for the involved
work as determined by the Department of Labor. The wages
negotiated by the Navy were substantially less on the USS
Kitty Hawk project than they had been on the previousproject. Therefore, RMC's involved firewatch employees
were required to take a cut in pay to work on the USS KittyHawk. There has been an ongoing effort by RMC to havethe current contract converted to a Service Contract Act con-
tract, which would have the effect of retroactively requiring
the Navy to pay the higher wages mandated by the Depart-
ment of Labor. This would result in substantial backpay pay-
ments to RMC's current and former employees and allow for
the payment of higher wages for continuing work under the
contract. As of the date of hearing, RMC's efforts in this re-
gard seemed to be successful, though the conversion was
subject to some further appeal by the Navy. 631RESEARCH MANAGEMENT CORP.6All dates in this section of this decision are in 1989 unless otherwisenoted.7The document was prepared prior to this date and was faxed to Respond-ent on December 1.8PALM is the acronym for Philadelphia Area Labor Management Commit-tee.1. The organizing campaign and RMC's initial responseThe Union's organizing effort among Respondent's em-ployees at the Philadelphia Navy Shipyard was led by the
Union's organizer, Lenore Friedlander. Friedlander's first
contact with Respondent's employees came when she was
called by an employee seeking information about starting a
union. This call resulted in a meeting held on October 21,
19896attended by Friedlander and five of Respondent's em-ployees, Laverne Williams, Ernestine Sherrill-Harrell, Larry
Little, Ricardo Jackson, and Wardell McMoore. The group
decided to begin an union organizing campaign and on the
following Monday, October 23, started passing out union au-
thorization cards at a location at the shipyard where many of
RMC's employees pass daily. The effort to obtain employee
signatures was successful and a substantial number of signed
cards were obtained in a short timeframe.The Respondent learned of the union campaign at its in-ception and Joe Garcia contacted Stephen Mims, an attorney
used on a regular basis by the Company for a variety of legal
tasks. Mims testified that this contact occurred in mid to late
November. One of Mims' tasks with regard to the union
campaign was to prepare a document dated December 47andcalled ``Research Management Corporation Policy Statement
Regarding Union Solicitation and Distribution Activities.''
After setting forth some rules for employees to follow with
respect to solicitation and distribution, the document states:Research Management Corporation opposes unioniza-tion of its employees. RMC believes that unionization
is not in the best interests of its employees and discour-
ages cooperation by its employees with the efforts of
others to organize and promote unionization.The document was signed by Joe Garcia and it was distrib-uted to all employees.On unspecified dates, but before December 7, Joe Garciamet with the supervisory staff in Philadelphia and learned
that wages and benefits were the concerns of the employees.
He told the supervisors to explain to the employees that the
wages were set by the Navy and he could do nothing about
it. He also made clear that he was opposed to the Union.2. The Unions initial demand for recognition onDecember 1 and RMC's responseOn December 1, Friedlander first approached Respondentseeking recognition. The Union's normal practice in seeking
recognition is to obtain authorization cards from a majority
of an employers' employees and have a card check with the
employer to verify majority status and obtain voluntary rec-
ognition. On December 1, Friedlander called RMC's head-
quarters in Virginia Beach, Virginia, and spoke with William
Broms, Respondent's director of administration.Friedlander told Broms her name and position and ex-plained that she was involved in an organizing campaign
among RMC's employees at the Philadelphia Naval Ship-
yard. She stated that a majority of Respondent's employees
had signed authorization cards and requested recognition, ex-plaining that the Union usually picks an agreeable neutralthird party to conduct a card check, supplies the signed au-
thorization cards which are checked against company sup-
plied payroll records, and if a majority of employees have
signed authorization cards, the company recognizes the
Union and bargains over a contract. Broms was noncommit-
tal, stating he had never dealt with this situation before.Broms immediately reported the call to Joe Garcia, whocalled in his son and RMC's support group manager Richard
Garcia and informed him. Joe Garcia testified that they de-
cided to wait until a written demand for recognition came in
to take action. However, he did instruct Broms to call Ste-
phen Mims, an attorney regularly used by Respondent for a
wide variety of legal tasks and for advice. Mims testified that
on December 1, Broms called at the request of Joe Garcia.
Broms instructed Mims to call Friedlander with the purpose
of establishing a dialogue with the Union and establishingMims as the point of contact for the Respondent.Friedlander followed up her telephone conversation withBroms with a letter dated December 1, which reiterated what
she had said in the conversation. Enclosed with the letter was
a standard recognition form used by the Union to secure em-
ployer recognition. This material was sent by express mail.
Later in the day of December 1, Friedlander received a call
from Mims, who identified himself as RMC's general coun-
sel. Friedlander explained to Mims that the Union had signed
cards from a majority of RMC's employees and the normal
procedure for a card check. She told Mims that the Union
normally goes through a card check for recognition, using a
neutral third party to conduct the check. If the Union has a
majority, then the Company recognizes the Union and begins
bargaining. She also said that the Union normally uses Jim
Martin, executive director of PALM to conduct the card
check.8Friedlander testified that Mims stated that Respondentwould be open to conducting a card check, and in this con-
versation or another one with Mims, he said, ``There's no
reason to go to the Board.'' He also said that the earliest he
could be available for a card check would be the Wednesday
of the following week.As pertinent, Mims testified that Friedlander told him thatthe Union had signed authorization cards from about 90 per-
cent of RMC's Philadelphia employees. Mims expressed sur-
prise at this figure because of the high employee turnover at
the shipyard. Friedlander requested recognition based on the
cards and Mims told her he had not had any discussions with
RMC relative to whether they were willing to recognize
based on the cards. He then explained what RMC did and
that only Joe Garcia could make that decision. Mims told her
that he would like to see the card so he could resolve some
preliminary issues with regard to the composition of the bar-
gaining unit. He testified that Friedlander said she would be
happy to let him see the cards, but she wanted to do it in
the presence of a third party. Mims had been involved with
a card count while employed by the Federal Election Com-
mission. The card check there was to determine the level of
support to justify an election and to resolve issues of eligi-
bility of employees to be in the unit. Friedlander told Mims 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Joe Garcia did not attend the card check himself as he was required tobe in Arizona between December 5 and 11 on personal family business. At
this point it should be noted that other than the number of signed authorization
cards held by the Union, none of the other information Joe Garcia claims he
wanted from the card check was reported back to him following the card
check. Moreover, aside from the number of cards held by the Union, all other
information was obtainable just as easily from other sources, including a meet-
ing with the Union.she would send him a standard union recognition agreementand he said he would be happy to look at it.Friedlander also followed up this conversation with an ex-press mail letter dated December 1. The pertinent contents of
this letter are as follows:Enclosed are copies of the recognition letter sent toRMC for its employees at the Philadelphia Navy Yard
and our standard recognition agreement.We are very pleased that you and/or RMC will beavailable and willing to conduct a card check for rec-ognition next week. As I mentioned on the phone, we
are interested in moving through this process in as ex-
peditious a manner as possible.I am hopeful we can develop a good working rela-tionship and look forward to hearing from you on Mon-
day regarding the scheduling of the card check.Please feel free to contact me for any additional in-formation or if you have any questions at [phone num-
ber].Enclosed with this letter was a copy of the Union's stand-ard recognition form.3. The dialogue between the Union and RMC onDecember 4 relating to the authorization card checkJoe Garcia testified that on December 4, he received theletter Friedlander had mailed to Broms on December 1. He
analyzed the request for recognition and decided it would not
be in the best interests of RMC to grant recognition. He fur-
ther testified that he decided to go to a card check to ``give
her [Ms. Friedlander] the benefit of the doubt.'' He then had
Mims call Friedlander to set up a meeting to check the cards.
Joe Garcia testified about the purpose of RMC attending the
card check thusly:I had authorized it [him] to go down and check thecards. I thought there was no danger to check the cards,
but most important I told Rick [Richard Garcia] to tell
Mims and himself to go down there and find out be-
yond having signatures on the cards [to] find out about
the concerns of the employees, check with them be-
cause I understood from what Rick had told me that
they were going to have some employees there to rep-
resent the union. I said sit down with them, find out
what because we have neverÐwe have run this com-
panyÐwe have run the company on the assumption
that people are business. Our employees are important
to us.On cross-examination Joe Garcia added that he also expectedto find out the number of signed cards held by the Union
and whether the people signing were on the current payroll
list given the fact that the Company has a high turnover rate
among its employees. He told Richard Garcia before he at-
tended the card check,No recognition. Go down there and check the cards andbe sure you don't recognize these people. You don't
sign anything, make clear to Mims that we are not rec-
ognizing these people. As far as I am concerned I amstill going on the basis that we were opposed to theunion for many, many reasons.9Mims testified that on December 4, he received both theDecember 1 letters from Friedlander to him and to Broms.
He got in touch with RMC personnel and told them of his
earlier conversation with Friedlander. He recommended that
Respondent take the opportunity to go and take a look at the
cards for the purpose of causing the support of the employ-
ees. He felt it was important in gathering information for Joe
Garcia so that he could make a decision on what step he was
going to take next. He also relayed his concern about the
representations of the Union as to the number of cards it pos-
sessed in light of the employee turnover. Richard Garcia
agreed that this was a problem and that it was something that
could be resolved by a card check. He also told Richard Gar-
cia that he had looked at the proposed recognition agreement
and that he did not have a problem with the way it was
worded, but that it did not matter if nobody had made a deci-
sion to recognize. Richard Garcia responded he agreed, indi-
cating that Joe Garcia would first have to make a decision
to recognize and if he wanted the language changed, then he
could change the language.Mims testified that he received a telephone call fromFriedlander on December 4 wherein she asked him if he had
received her letter and whether a decision had been made on
whether the Respondent would recognize the Union based on
the results of a card check. Mims replied that he had not
talked with Respondent about this and he would get back in
touch with her.He had a second conversation with Friedlander later in theday. In this conversation, Mims remembered raising again
the issue of the composition of the bargaining unit and the
matter of employee turnover. Friedlander asked whether he
had read the recognition agreement and whether he had any
suggested changes to make, as it was a draft and she was
open to reasonable changes. Mims replied that it looked rea-
sonable to him, but that it was premature as Joe Garcia had
not made a decision on whether to recognize. Friedlander
asked when the decision would be made and Mims replied
that he did not know, but that he would be making rec-
ommendations to Joe Garcia.Mims testified that he told her that part of his mission wasto try to discover what were the concerns of the employees,
and Friedlander replied the principle concerns were health
and safety. He also informed her that the contract between
RMC and the Navy was not a Service Contract Act contract
and he was concerned about the effect of this if the Com-
pany recognized the Union. They discussed the mechanics of
the card check, with Friedlander suggesting that a neutral
third party be selected and suggested PALM. He said that
sounded reasonable and would make his recommendation to
RMC and get back with her.Mims testified that she asked if two employees could at-tend the card check and he said he would have to check with 633RESEARCH MANAGEMENT CORP.10Joe Garcia testified that he had looked at the signature petitions sent withthe letter and noticed that there were only about 175 signatures. He know that
the number of involved employees at the shipyard was about 375 at that time.
He remembered thinking, ``Boy, this not proving anything to us.'' The only
thing it would not prove was whether the Union had majority status, thus one
of RMC's reasons for attending the card check was to dispel its doubt of ma-
jority status.RMC. He then called Richard Garcia, discussed the matter,and was instructed to tell Friedlander to call Frank Castagna
to work out the details.In a third conversation with Friedlander on December 4,Mims stated he gave her this information. In one of these
conversations, Mims told Friedlander that he did not see any
reason to go to the Board, in ``the context of what appeared
to be a working relationship between the union and RMC to
resolve what might be potential conflicts or potential prob-
lems with the scope of the bargaining unit.'' He stated that
at no time in these discussions were either dates for negotia-
tions or the concept of negotiations discussed. He testified
that at no time during the conversations did they discuss the
recognition agreement in the context of the card check.With respect to these Monday, December 4, telephoneconversations, Friedlander testified that Mims stated that a
card check was agreeable to Respondent and that PALM was
agreeable as the neutral party. Mims also said he would be
available either December 7 or 8, after 10:30 a.m. Mims ac-
knowledged receipt of her letter of December 1 and the en-
closed recognition form. He said the recognition form would
be fine if the Union had a majority of signed cards. He did
not think there would be a problem. They agreed to certain
mechanics of the card check. Mims raised a question about
membership cards the Union had obtained versus authoriza-
tion cards. Friedlander testified that the Union had run out
of authorization cards and had substituted a few membership
cards for them. She testified that the Union had obtained
about 350 signed cards, of which about 19 were membership
cards. They did not reach a resolution at this time regarding
whether the membership cards should be counted. The Union
also had signed authorization petitions, a fact Friedlander
made known to Mims.Friedlander also requested that a union steward from eachof the two shifts be allowed to attend the card check and
Mims indicated that was not a problem. He directed Fried-
lander to call Frank Castagna, RMC's project manager, to
make these arrangements. Friedlander asked if Respondent
would be willing to set up negotiating dates, assuming the
Union did have a majority, and Mims said, ``Yes, that was
not a problem.''After this conversation ended, Friedlander contacted JimMartin of PALM to see if would be available to conduct the
card check and he agreed to do so on December 7. She then
called Mims back with this information. Friedlander then
faxed the following letter dated December 4, to Mims:Enclosed are copies of some of the recognition peti-tions that have been signed by bargaining unit person-
nel. These petitions only represent some of the day shift
workers who have signed. I have not yet collected peti-
tions from all the stewards or any swing shift work-
ers.10Also enclosed is a copy of an authorization card. Wetell people signing an authorization card means theywant a union contract and they want SEIU Local 36 torepresent them. It is a ``vote'' for the union.I am open to any discussion on who to include inthe bargaining unit. However, if any workers are ex-
cluded it may cause problems for RMC. Our view is
the bargaining unit should be all RMC non-supervisory
employees. However, we may agree to just
firewatch/topwatch as long as the issue will be an item
for discussion during negotiations.As I mentioned on the phone, Jim Martin, the Execu-tive Director of the Philadelphia Area Labor Manage-
ment Committee has agreed to conduct a card check
free of charge and is available Thursday, December 7th
at 3:30 pm in his office, 125 N. 8th Street, 5th Floor.I hope to hear from you today regarding the cardcheck issue.Friedlander testified that the last sentence of the letter re-ferred to the membership versus authorization card issue.Mims testified that he received this letter by fax at 5:48p.m. on December 4. After reading it, he reached a couple
of conclusions. One was that Friedlander was trying to pro-
vide him with information prior to the card check so that Joe
Garcia would make up his mind to agree to recognize the
Union based on the petitions attached to the letter. He also
believed that the information was sent as part of a campaign
effort to urge Joe Garcia to make the decision to accept the
results of the card count for recognition. He also testified:Well, the other purpose or the thing that struck me wasthat we had at least an understanding ... that her ef-

fort to persuade the company to recognize was an ongo-
ing effort to persuade the company to recognize ...

but I had not received any direction from Mr. Garcia
contrary to what I had received on the 1st that the com-
pany had not decided to recognize.Mims testified that on December 5, he talked with RichardGarcia who informed him that he had come into possession
of a membership card rather than an authorization card. This
card had been in Richard Garcia's possession since Decem-ber 1, when it had been faxed to him by Frank Castagna,
RMC's project manager at Philadelphia. Richard Garcia
faxed a copy of this card to Mims. Mims told Richard Gar-
cia:I said this is another reason why I think we have gotto get up there and do this card check because here it
looks like on the face of this document that somebody
signing this might not be aware of what they are asking
the Union to do. It is one thing to say I want to join.
It is another thing to say I want them to be my exclu-
sive representative when that is buried in the fine print
and Rick agreed so we just added that to our agenda
of things to cover at the card count.''He also asked Richard Garcia if there had been any changein position with respect to recognition, stating:I was concerned about wanting to stay on top of it andI said on the face of this with the other questions that
I have already raised, I don't think it is appropriate to
make any decision one way or the other on recognition.
I saw this as problematic. 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Mims testified that he called Friedlander on December 5and told her that he had received the petitions and raised the
question of the membership card. Friedlander said that the
Union had run out of authorization cards and they had used
membership cards to fill in. She thought the number of such
cards was deminimus and was willing not to count the cards.
For reasons set out below, I do not believe this conversation
took place on December 5, and believe that it occurred in-
stead on December 4. I further question Mims' testimony
with respect to this alleged conversation because the matter
of whether membership cards were to be counted was still
an issue on the day of the card count.On December 5, Mims sent RMC a memo which in perti-nent part reads:Subject: SEIU Local 36ÐCard CountThis memorandum is for the record and memorial-izes conversations between us and between me and Ms.
Friedlander of Local 36, SEIU.Ms. Friedlander, of the union, stated that she hasroughly 90% of the employees at PNSY signed up in
some fashion. As we discussed, the union used two dif-
ferent types of cards for their recognition effort. The
principal card used indicated that the employee author-
ized SEIU to represent them in collective bargaining ef-
forts with RMC. (A copy of that card has been for-
warded to you earlier today together with a copy of the
petitions in the possession of the union.) The other cardindicated only that the employee wished to become a
member of the union. I do not believe that the second
card would be satisfactory proof of employee intention
with regard to a certification proceeding. The union has
agreed not to use those cards in the count.We should think about ways in which we might limitthe size of an applicable bargaining unit. You are
aware, I'm sure, that supervision is the key differential
here as well as those persons who have access to Cor-
porate personnel and administrative functions.After the card count, the union will ask RMC to exe-cute a recognition statement indicating that the Com-
pany recognizes SEIU Local 36 as the exclusive bar-
gaining agent for its firewatch employees. Frankly, the
decision whether to do that at that time is largely a po-
litical one and should consider the numbers of employ-
ees that executed the cards. If the Company does not
so certify, the NLRB will be asked to do go. In all like-
lihood it will. The next step will be to enter into collec-
tive bargaining with the union. (Insofar as the card
count goes, I recommend that RMC not take a position
at this stage regarding recognition. We should first ob-
serve and listen to what the Union has to say then care-
fully consider the Company's position.)With respect to the reference to the NLRB, Mims testifiedthat he meant that if the Company did not voluntarily recog-
nize the Union, it would seek certification from the Board.4. Credibility resolutions regarding the purpose of thecard checkAt this point, the obvious credibility gap between Fried-lander's version of her contacts with Mims and that of Mims
must be addressed. As can be seen from the evidence set outabove, Friedlander contends that from the outset of her con-tacts with Mims, the Respondent agreed to a card check for
recognition. Mims contends that at all times, he expressed to
Friedlander that whether the card check would be for rec-
ognition was yet to be decided, and the decision was solelythat of Joe Garcia. As a starting point, there must be a credi-
bility determination as to whether Friedlander and Mims dis-
cussed the matter of membership cards on December 4 or on
December 5. This is important because Friedlander contends
that the last sentence of her December 4 letter to Mims refers
to this matter. Respondent contends that that sentence is a
reference to the ongoing question of whether Respondent had
decided to go to the card check for recognition. I find Fried-
lander's testimony to be the most credible in this regard. The
membership card was in Richard Garcia's possession on De-
cember 1 and as Richard Garcia and Mims conversed on De-
cember 4 at least twice, I find it difficult to believe that this
matter did not come up considering their descriptions of
these conversations indicated that they were thorough. Sec-
ond, Friedlander's letter of December 1 to Mims states on
its face that the Company had already agreed to a card check
for recognition. Yet, until January 1990, the Company did
not communicate in writing any dispute with this representa-
tion of the facts.Moreover, the matter of membership cards versus author-ization cards only appears to be an issue if the purpose of
checking the cards is for recognition. No other reason given
by Respondent for going to a card check would be affected
by whether a signed card was a membership card or an au-
thorization card. As stated by Mims in his December 5
memo, ``I do not believe that the second card [membership
card] would be satisfactory proof of employee intention with
regard to a certification proceeding.''There is other evidence bearing on the question of whetherthe Union had been led to believe that the card check was
for recognition and acted in good faith on that belief. Fried-
lander credibly testified that the Union would not have gone
to a card check if the check were not for recognition. Cer-
tainly, I can see nothing to be gained by the Union having
a check if the purpose was not for recognition. Absent such
an understanding, the Union would have been much better
off petitioning the Board for an election as quickly as pos-
sible given the turnover of employees at RMC's Philadelphia
operation.Friedlander testified that in the context of agreeing to thecard check for recognition, Mims said there ``was no reason
to go to the Board.'' His explanation that he used the phrase
in the context of deciding the scope of the bargaining unit
does not ring true. He used similar language in his December
5 memo to RMC, testifying that in that context it meant for
certification. Other evidence reveals that at this stage of deal-
ings with the Union, Mims was of the impression that the
Union could receive certification from the Board by simply
demonstrating it had majority status based on a card count.
His after the fact explanations aside, his memo of December
5 also strikes me as entirely consistent with the position that
the Union had been led to believe that the card check was
for recognition. His last paragraph only indicates to me that
the Respondent was not acting in good faith, reserving to
itself without notice, the option of withholding recognition in
the event that it did not win the count. I think it is also clear
from the testimony of Richard Garcia that at least the man- 635RESEARCH MANAGEMENT CORP.agement of RMC did not really believe that the Union hadcards from a majority of its employees because of employeeturnover and expected to win the count.Richard Garcia testified that he discussed the matter ofrecognition with Joe Garcia on December 5. He stated that
Joe Garcia gave him the following instructions:That we were not going to recognize the union. Wewanted to gather as much information as we could. We
needed to speak to the bankers and we needed to speak
to the financial institutions. We needed to find out more
information, contact our contracting officer's tech rep to
see what his feelings were. Again talk to the contract
officer just to get a feel as to what was involved. You
just don't make a decision based on okay, I am going
to sign. There are too many economic implications that
could happen.As reasonable as this may sound on its face, I cannot findfrom the evidence that such inquiries had been made to the
date of the hearing in the case. In any event, none of these
concerns were made known to the Union prior to the card
check. For the reasons set out above and for others which
will be discussed with respect to the card check and subse-
quent events, I find that the Union was led to believe by Re-
spondent that the purpose of the card check was for recogni-
tion and that any reservations Respondent may have had
were not communicated to the Union prior to the card check.
In this regard, I also find that Mims had full authorization
from Respondent to make binding representations for RMC
as Respondent admittedly made him the ``point man'' in its
dealings with the Union. No limitations on his authority were
communicated in writing to the Union, and I do not credit
his assertions that he informed the Union that Joe Garcia was
not willing to be bound by the results of a card check.5. The card check of December 7 and theparties'reaction
At the card check held December 7, the Union was rep-resented by Friedlander, Frank May, the vice president of
Local 36, Larry Smith, one of the Union's business agents,
and employee shop stewards, Ernestine Sherrill-Harrell and
Omar Ancram. Respondent was represented by Mims,
RMC's vice president, Rick Garcia, Program Director Mike
Grief, and Project Manager Frank Castagna.On the morning of December 7, Richard Garcia had metwith RMC's supervisors at the shipyard and passed out a list
of supervisory do's and don'ts to be used in dealing with
employees in the context of a union campaign for recogni-
tion. Respondent contends that the distribution of this list, to-
gether with the dissemination to employees earlier of a clear-
ly antiunion statement included with no-solicitation rules, es-
tablishes that the Employer had no intention of recognizing
the Union at the card check. Were it not for other strong evi-
dence to establish that Respondent had agreed to a card
check for recognition and the fact that a factual explanation
exists for taking this seemingly contradictory action, I would
agree with Respondent's position. I have discussed much of
the evidence I believe supports the Union's position and will
explain below why I believe preparing for a campaign was
not in conflict with attending the card check for recognition.The card check was scheduled to begin at 3:30 p.m., butMartin was late, arriving sometime after 4 p.m. During this
waiting period, Friedlander testified that the parties just made
small talk, with no discussion of anything pertaining to the
card check. Mims testified that during this time, he askedRichard Garcia whether Joe Garcia had made any decisions
with regard to the manner in which they should conduct
themselves at the card count. Richard Garcia said that the
Company's position was not to recognize, but to find out in-
formation stating, ``That we are here to find out what the
employees want and essentially what our game plan was.''
Mims testified that Friedlander approached him and Richard
Garcia as they were having this discussion and wanted to
know if Joe Garcia had decided to accept the results of the
card count. Mims testified that he told her the Company had
not decided. Richard Garcia said that the only person to exe-
cute an agreement if one would be executed would be Joe
Garcia. He testified that Friedlander shrugged her shoulders
and walked away. Mims testified that there were no other
conversations about recognition until Martin arrived. Con-
trary to this testimony, in testimony given before the U.S.
District Court in the 10(j) proceeding, Mims testified that
there was no discussion of the matter of recognition before
Martin arrived.Richard Garcia testified that the conversation did takeplace and Friedlander asked him and Mims if they were
going to recognize. He testified that Mims responded that Joe
Garcia had not made a decision to recognize and Richard
Garcia stated that RMC's purpose at the meeting was not to
recognize. ``My purpose at the meeting was to come up and
find the employee concerns, to find out if the numbers that
they had were actually the numbers they said. They couldn't
have 90 percent. She had sent me a fax and the petitions that
I got had 178 names on them. I just totally didn't believe
that they had the numbers that they had.''He testified that Friedlander stated nothing in response.Richard Garcia testified about at least three occasions when
he, at least in his own mind, had serious doubts about the
Union's claim to represent a majority of RMC's employee.
One was in one of his December 4 conversations with Mims,
another was the occasion discussed above, and the third was
just before he departed from the card check. I find this lack
of belief of union majority status on Richard Garcia's part
explains why Respondent would prepare its antiunion cam-
paign literature while at the same time going to the card
check. RMC did not think the Union had a majority and it
would not have to extend recognition. Respondent's actions
after the card check support this view further.I credit Friedlander's testimony that nothing was saidabout the purpose of the card check before the check was
made for three reasons. First, if as I have found, the Union
believed the card check was for recognition, there was no
need to discuss its purpose again. Second, the inconsistent
testimony of Respondent's witnesses Richard Garcia and
Mims detracts seriously from the credibility of both of these
witnesses, and third, because other testimony of Richard Gar-
cia with respect to this meeting was clearly not true. More-
over, and less importantly, from my observation of Fried-
lander's demeanor while testifying herein, I cannot believe
she would simply ``shrug her shoulders'' and walk away
after being told that the decision to recognize did not turn
on the results of the card count. 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11One must remember that Mims testified that this matter had been resolvedin his alleged conversation with Friedlander on December 5.12If one believes Mims at this point, and I do not, then either Mims or JoeGarcia are not telling the truth. Joe Garcia testified forcefully that he instructed
this team of representatives not to recognize the Union, not to sign anything.13Only RMC witnesses remember this comment. Significantly, Martin, theneutral third party to whom it was directed, did not.14Richard Garcia testified that none of RMC's representatives took one ofthese forms. I do not credit this aspect of his testimony nor do I credit his
testimony when it differs from either that of Mims or Friedlander.When Martin arrived, the parties went to his office and ev-eryone introduced themselves. Martin said a little about
PALM and the card check started. Friedlander agreed to ex-
clude the membership cards for the purpose of the card
check.11All the signed cards were turned over to Martin, andthe Respondent supplied a computer generated employee
payroll list. Some of the names on this list had been high-
lighted and instructions given that they were not to be count-
ed. The payroll list did not contain signatures for comparison
with those on the authorization cards, but this was not raised
as an objection and the count commenced.While Martin and an assistant counted the cards, the par-ties remained together in another room. Friedlander testified
that during this time, the parties discussed a variety of sub-
jects, but nothing concerning recognition. Again, I credit this
testimony over that of Respondent's witnesses as set forth
below.Mims testified that during this time, Friedlander againasked that if the card count came out in favor of the Union,
was RMC prepared to recognize? Mims stated that he replied
that he had no instructions from Joe Garcia and he had not
decided one way or the other.12Richard Garcia testified thathe, not Mims replied, and that he flatly stated, ``We are not
here to recognize.'' Garcia said that Martin was still in the
room when this conversation occurred and further, that Fried-
lander did not respond. I do not credit this testimony. It is
inconsistent as between Mims and Richard Garcia, and is to-
tally refuted by the admitted actions of the two employee
participants who were in a position to hear Richard Garcia's
denial that recognition was the purpose of the check. When,a will be discussed below, the results of the card check
where made known to be favorable to the Union, the em-
ployee participants expressed their joy openly, action entirely
inconsistent with what one would expect if they did not be-
lieve they had achieved recognition. Further, as noted below,
Martin testified that he heard nothing prior to the card check
which would indicate that the card count was not for rec-
ognition.Martin testified that he had previously conducted three orfour card counts for recognition at the behest of the Union.
It was his understanding that this was also the purpose of the
December 7 card check. Martin heard nothing during the
time the parties were at the card check which would con-
tradict this understanding. He testified that before conducting
the check he went through the procedures he would follow
with the parties. He told them he would take the Union's
cards as certification of employee authorizations for the
Union as collective-bargaining agent and compare them with
whatever the Respondent supplied. Martin and his assistant
then compared the names on the cards with a current payroll
list of employees supplied by RMC. After the count was
complete, he took the final tally back to the parties.Martin announced that 266 signed authorization cardsmatched the payroll list, another group did not match and
that there were 22 membership cards. The total bargaining
unit as of December 7 was approximately 399 employees.
Mims testified that Martin said, ``Well, it looks like youhave a Union,'' and Mims replied, ``Not quite.''13Everyonetestifying on the matter of the two stewards reaction to the
count agreed that they were happy. Martin filled out the re-
sults on a form provided by Friedlander. This form reads as
follows:CARD CHECK FOR RECOGNITIONResearch Management Corporation and SEIU Local36 have agreed to conduct a card check for union rec-
ognition covering firewatchers employed at the Phila-
delphia Naval Ship Yard [sic] in Philadelphia.Today, December 7, 1989, I examined employmentrecords furnished by the Company which had employee
signatures on them and cards requesting Union Rep-
resentation, also signed by the employees.The signatures appear valid and match one another.A majority of employees selected the Union.Number in Bargaining UnitÐ399Number for the UnionÐ266Signed [James Martin & Yvette Torres]Martin had copies made of this form and testified that hegave one to everyone present. Mims corroborated Martin's
testimony that everyone got one of the for Friedlander re-
called that all of RMC's representatives took one.14No onefrom Respondent said anything about the form or disputed
the results of the procedure. Union Representative Frank
Mayo testified that he heard nothing from the RMC rep-
resentatives about the purpose of the card check while at
PALM's office. He testified that after Martin distributed the
form with the count filled in, no one from RMC had any
comment. He also testified that when Friedlander gave Re-
spondent's representatives the recognition form for signature,
Mims said that Joseph Garcia would have to sign it.Mims and Richard Garcia then asked if they could meetwith Friedlander privately. According to Friedlander, they
went into Martin's office where Mims said they would signthe recognition agreement right away if Friedlander would
agree to an open shop. Friedlander said, ``No, that was a
subject for bargaining.'' Mims then raised some concern
about the Union's initiation fee, saying it was too high.
Friedlander replied that it was none of his business. The con-
versation ended and the three returned to the conference
room where Friedlander asked Mims if he would sign the
recognition agreement. Mims said, ``It was up to Joseph Gar-
cia, but that the options were really limited.''With respect to these latter conversations, Mims testifiedthat he and Richard Garcia excused themselves and he asked
Richard Garcia if there had been any change in the Compa-
ny's position with respect to the decision on whether to rec-
ognize and Richard Garcia told him, no. He testified that
Friedlander then approached them and asked whether they
were going to recognize, and he reiterated that the decision
to recognize had not been made and that Joe Garcia would
be the one making that decision. Mims admitted that the
matter of the closed shop versus open shop and the initiation 637RESEARCH MANAGEMENT CORP.fee were brought up during this conversation. Again, I creditFriedlander's version of the conversation because she ap-
peared to be a more credible witness that either Mims or
Richard Garcia, and both of these gentlemen gave inconsist-
ent and at time, unbelievable testimony.Respondent contends that the vote tally form supplied byFriedlander is evidence that she was trying to in some way
either mislead RMC into recognition or force RMC to agree
to recognize, pointing out that it was not shown to RMC be-
fore the card count whereas the recognition agreement had
been shown. I do not agree. Though the form speaks of a
signature comparison, Friedlander was not shown to know
what documents RMC was bringing to the card check prior
to attending. Further, though RMC's representatives could
have objected to the language on the form, they did not.I also believe that RMC's actions immediately after thecard check are more supportive of the Union's position than
its own on the purpose of the card check. If, as asserted by
its witnesses, Friedlander had been told at least twice before
Martin returned from the count that it would not recognize
the Union based on the count, why did they feel compelled
to suddenly leave the room and have a private conversation
with Friedlander? If one believes Richard Garcia's testimony,
he had clearly said that RMC would not recognize the Union
as Martin was leaving with the cards. Why not simply reit-
erate this position in the room with Martin and the other per-
sons present? Why not reject the form supplied by Fried-
lander as being incorrect on its face? I believe that the reason
for Mims and Richard Garcia taking the action they did is
that they were surprised at the outcome of the count and felt
the need to come up with an appropriate response. I cannot
find another good reason why they did not just reject the
form for not accurately stating the purpose of the card check
and not accurately stating the procedure followed, as signa-
tures were not checked. Similarly, I can find no good reason
consistent with RMC's position why they did not openly
state in front of Martin and the others that the purpose of
the count was not for recognition.In other campaigns, after obtaining recognition throughcard counts, the Union has asked employers to sign agree-
ments similar in language to the one proffered RMC. In
some instances, employers have preferred to word and pre-
pare their own recognition agreements, as the one used by
the Union includes language agreeing to certain things which
could be subject to negotiation. Friedlander took Mims re-
fusal to sign the recognition agreement she offered as mean-
ing Respondent wanted to draft its own agreement.At this point the Union believed it had secured recognitionas it had participated in a card check for recognition, Re-
spondent has agreed to recognize the Union based on the
cards and there had been no objection voiced by Respondent
before, during, or immediately after the check on December
7. Friedlander asked Mims who she should deal with in the
Company for setting up dates for negotiations and to get the
recognition agreement, and who she should deal with for
worksite related problems Mims said that she should talk to
Rick Garcia about worksite problems and with him about ne-
gotiations.Richard Garcia testified also that before leaving, he, Mimsand Frank Castasna had a caucus. At the caucus, Richard
Garcia expressed his disbelief at the count. He did not think
that RMC's personnel list was correct and he did not believethat authorization cards were ``appropriate'' to RMC person-nel. He expressed concern that he did not see the cards him-
self. None of these concerns were expressed to either Martin
or the union representatives. I believe that it is questionable
whether Richard Garcia actually said these things to Mims
and Castasna as neither of them corroborated these state-
ments, though testifying that there was a brief caucus. But
again, I find the evidence significant as indicating that RMC
was at the meeting with an agreement to recognize and did
not expect to recognize as it did not expect to lose.After the meeting ended, the Union began preparing con-tract proposals for negotiations. Friedlander attempted unsuc-
cessfully to reach Mims thereafter until December 19. Mims
refused to return her calls. When she did reach him on the
December 19, she told him that she would like to set up ne-
gotiating dates. She testified that his response was sort of a
joke, ``he thought they would just wait until Easter or some-
thing like that.'' The conversation ended then with Mims
supposed to call Friedlander back. He never did. Mims
agreed he made the ``Eastern'' remark.Mims testified that on the day following the card check,he prepared a memorandum for RMC. The recommendations
in the memo were verbally given to Richard Garcia on De-
cember 8 and the memo was sent December 11. The memo,
as pertinent, reads as follows:This memorandum follows my visit to Philadelphiato a meeting with representatives of the Service Em-
ployees International Union Local 36 (SEIU). As you
know, the union has been busy gathering cards from the
PNSY employees in support of efforts directed to
unionization of the workforce.The employees were asked to execute cards indicat-ing their election of SEIU Local 36 as their exclusive
bargaining agent for the purpose of entering into a col-
lective bargaining agreement with RMC. Cards col-
lected by the union were counted by a representative of
the Philadelphia Area Labor Management Committee.
That organization is sponsored by labor and industry in
the Philadelphia area and provides election and card
count supervision/verification. Martin, Executive Direc-
tor of the Committee certified that of 399 employees in
the bargaining unit [those figures were supplied by pay-
roll and excluded executive and administrative person-
nel], 266 submitted cards asking recognition of the
union. Frank Castagna stated that the actual current
number of employees at PNSY is actually 350, so the
percentage asking recognition may indeed by higher.The logical question is where we go from here. Theunion has asked, based upon the results, that RMC exe-
cute the recognition agreement. This step is in lieu of
a formal election supervised by the National Labor Re-
lations Board, the results of which appear certain. In re-
ality, the Board would likely take the results of the card
count and simply direct RMC to enter into negotiations
with SEIU over the terms and conditions of a collective
bargaining agreement. At this point, I recommend that
a recognition agreement be executed. (Whether it is in
the form recommended by the union is something that
we may discuss further.)[Four paragraphs I do not consider material to thisdecision are here omitted.] 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15By creative energies being focused elsewhere, Mims testified he meantlitigation.16Snow & Sons, Inc., 134 NLRB 709 (1961).With these points in mind, I believe the best coursewould be for the Company to agree to recognize the
union and focus its creative energies upon negotiations
directed towards the terms of the collective bargaining
agreement.15If you wish to discuss this in greater de-tail, I remain at your disposal.Joe Garcia testified that after the card check he spoke withRichard Garcia about what happened and was told, inter alia,
that Friedlander kept trying to get him to sign the recognition
agreement. Joe Garcia commented, ``[W]ell, tough because
we are not going to sign it.'' After December 12, Joe Garcia
replaced Mims as the Company's counsel for labor related
matters.In the beginning of January 1990, Friedlander received aletter dated January 4, 1990, from Joseph Garcia. This letter
states:In response to your request that we recognize SEIU,Local 36, please be advised that we doubt that you rep-
resent an uncoerced majority of our employees and,
therefore, will not recognize your Union.We believe that the best and the fairest way to deter-mine whether a union has majority support is through
a secret ballot election. We suggest, therefore, that if
you feel you represent a majority of our employees,you file a petition for an election with the National
Labor Relations Board.I believe this letter has significance on the matter of rec-ognition. There is nothing in it which would support the tes-
timony of Respondent's witnesses that any reservations were
made prior to or at the card count about the count being for
recognition. There is no reference to the count being for any
other reason than for recognition. With respect to the ref-
erence to RMC's doubt about an uncoerced majority, there
is no evidence in the record which would cast doubt on the
authenticity of the signatures on the authorization cards nor
is there any evidence of any coercion by the Union. All the
cards used at the card count were placed in the record of this
proceeding and no questions about them were raised by Re-
spondent. The involved employees' W-4 forms were also
placed in evidence to demonstrate the authenticity of the sig-
natures on the authorization cards. I find as fact that as of
the date of the card check the Union did have properly
signed authorization cards from a clear majority of the Re-
spondent's involved employees.6. Conclusions with respect to the recognition andrefusal-to-bargain issuesIn Green Briar Nursing Home, 201 NLRB 503±504(1973), the Board stated the law applicable to the instant
case as follows:In Linden Lumber [190 NLRB 809 (1972)] and ourlater decision in Sullivan Electric Company [199 NLRB809 (1972)], we made it clear that an employer will not
be found in violation of Section 8(a)(5) of the Act sole-
ly upon the basis of his refusal to accept union-prof-
fered evidence of majority status other than the resultsof a Board election unless his conduct precluded resortto an election. In those cases we pointed out that an
election would be precluded by substantial employer
misconduct in violation of the Act, by an employer'saction in agreeing upon another method of ascertaining
whether a union majority existed, or by an employer's
conduct of a poll of employees which established the
existence of a majority. [Emphasis added.]Accord: Without Reservation, 280 NLRB 1408, 1417 (1986);Crest Industries Corp., 276 NLRB 490, 495 (1985); GregoryChevrolet, 258 NLRB 233, 239 (1981).I have found that the Respondent agreed to recognize theUnion on proof of majority status through a card check. I
have further found that Respondent did not communicate its
intention not to recognize the Union until after the card
check had been completed and the Union's majority status
established. If Respondent believed it had not authorized its
attorney, Mims, to agree to a card check for the purpose of
recognizing the Union if it had majority status, I believe it
was incumbent upon the Respondent to notify the Union of
this limitation on Mims' authority. It did not do so as it did
not respond to Friedlander's December 1, 1989 letter clearly
stating that Respondent had agreed to a card check for rec-
ognition.If Respondent claims that it did not fully understand theimplications of what it had agreed to, I find that it is still
bound by the results of the card check. One of the admitted
purposes of the card check from Respondent's standpoint
was to verify whether the Union did have majority status
among its employees. In Idaho Pacific Steel Warehouse Co.,227 NLRB 326 (1976), the Board affirmed an administrative
law judge's reasoning in a case in which an employer ob-
tained its knowledge of majority status through a card check
conducted by a third party. The administrative law judge rea-
soned as follows:In the Snow16case, the employer had expresslyagreed to resolve the issue of the union's representative
status by a means other than a Board election. How-
ever, in Harding Glass Industries, Inc., [216 NLRB 331(1975)] where a card check was conducted by a disin-
terested third party, there was some question as to the
parties' agreement. The employer had told the union he
would not respond to the union' demand for recognition
until he consulted with counsel and that he had initiated
the card check merely for the purposes of verification
of signatures. Notwithstanding this question as to the
``voluntarism,'' i.e., whether in fact that employer had
agreed to let its ``knowledge'' of majority status be es-
tablished by means other than a Board election, a ma-
jority of the Board held that the employer was bound
to recognize the union's majority after participating in
the card check. The employer, held the Board, had
sought the card check, and after it occurred the em-
ployer had no reasonable basis for doubting the union's
majority.With respect to Respondent's defense in the instantproceeding that it did not understand the implications of
a card check when it agreed to the procedure, HardingGlass, supra, would appear to indicate that whether or 639RESEARCH MANAGEMENT CORP.17See also E.S. Merriman & Sons
, 219 NLRB 972 (1975), and SullivanElectric Co., 199 NLRB 809 (1972).18Sherrill-Harrell had been involved in a previous incident involving APMBrown. In August 1989, she telephoned Brown and asked him to connect her
with a fellow worker. This individual was her cousin and she wanted to tell
him that his wife was dying. APM Brown refused the request, so Sherrill-Har-
rell went to the RMC office at the shipyard and confronted APM Brown. She
testified that APM Brown told her that he was in a meeting and could not
get her cousin. Sherrill-Harrell said, ``Thank you for what you did.'' The Re-Continuednot the employer intended to create a binding obligationby assenting to or requesting a card check the test is
not this intent, but whether the employer has a good-
faith doubt of majority status. In the face of an impar-
tial verification of card authenticity, it would appear
that the employer cannot successfully assert a good-
faith doubt, regardless of his intent to be bound by the
results of a cross-check of union authorization cards or
his purported lack of understanding ag to the implica-
tions of his agreements. [Id. at 330±331.]17The Respondent did not have the authorization cards thrustin its face. The Union made an offer to prove its majority
support through a card check. The Respondent was free to
reject the offer. After obtaining an opinion from its attorney,
its representatives participated in a card check through an
agreed on procedure to find out if, in fact, its employees sup-
ported the Union. Having made a reasoned decision to accept
the Union's offer, the Respondent is not free to reject what
it voluntarily sought to learn. On being informed of the
Union's majority support, it was obligated to bargain with
the Union.For all the reasons set forth above, I find that by refusingto recognize the Union as the exclusive collective-bargaining
representative of its employees in the appropriate unit on De-cember 7, 1989, and by refusing thereafter to date to so rec-
ognize and bargain in good faith with the Union, the Re-
spondent has engaged in unfair labor practices in violation of
Section 8(a)(5) and (1) of the Act.C. Respondent's Alleged Unlawful Statements to andDischarge of Ernestine Sherrill-Harrell (CCAs 2 & 3)1. Sherrill-Harrell's early union activity andRespondent's knowledge thereofSherrill-Harrell was employed by RMC as a firewatch inSeptember 1988 and was discharged on January 24, 1990. As
noted earlier, Sherrill-Harrell was one of the originators of
the union campaign and was the most active campaigner
until she was terminated. In October 1989, prior to seeking
out the Union, a number of RMC employees led by Sherrill-
Harrell held two or three meetings at lunchbreak to discuss
their problems and grievances with Respondent. Comments
about these meetings were addressed to Sherrill-Harrell by
her supervisor, Clarence Johnson, and another supervisor,
Lee Williams on two occasions stated to Sherrill-Harrell that
she had been at a meeting almost immediately after the in-
volved meetings. Supervisor Johnson on one occasion after
a meeting said to Sherrill-Harrell, ``Did you cover every-
thing.'' On another occasion, after a lunchbreak meeting,
Sherrill-Harrell and some coworkers were discussing the
Union while on worktime when Supervisor Johnson ap-
proached and said, ``You can't talk about that on company
time.'' Sherrill-Harrell replied that they could so long as the
conversation did not disrupt production, and at the time the
employees had not been given work assignment. Johnson
said, ``Did you cover everything,'' and left, calling Sherrill-
Harrell, ``Norma Rae.''Another supervisor, William Brindisi, observed Sherrill-Harrell talking with some coworkers and admonished them,
``Get away from her, she's a politic.'' Sherrill-Harrell re-
plied, ``The word isn't politic. The right word is politician
and the correct word is activist.'' She requested a meeting
with management about this incident and did meet with
Frank Castagna, who said he would speak with Brindisi.After contacting the Union, Sherrill-Harrell actively solic-ited other employees to sign authorization cards, including
using a bullhorn outside the shipyard gates to solicit support.
This activity was observed by several supervisors. One of the
supervisors, Donald Singleton, asked her what she was
doing, and she told him the employees were starting a union.2. The incident giving rise to Sherrill-Harrell'swarnings and dischargeThe circumstances leading to the discharge of Sherrill-Har-rell began in a meeting of about 20 or 21 employees and su-
pervisors to hear a presentation about a 401(k) plan spon-
sored by RMC. The meeting was held on January 23, 1990,
at a building located at the Philadelphia Shipyard. At the
meeting, a spokesperson for the plan completed the presen-
tation and passed out leaflets explaining the plan. Then the
persons left the room and called out employees individually
to see if they wanted to participate in the plan. The employ-
ees and supervisors remaining in the meeting room began
casually discussing the plan, or discussing other matters. As-
sistant Project Manager (APM) Joseph Brown, as pertinent,
was reading the sports section of a newspaper. Sherrill-Har-
rell's version of what happened next follows.Sherrill-Harrell commented to a group of employees talk-ing with her that the Union could get them a better plan. She
told the employees that she was not taking the plan and
would only sign her initials on anything she was asked to
sign with respect to the plan. A supervisor, J.T. Williams,

commented that the company plan would benefit everyone,
and Sherrill-Harrell said it would, but that the Union could
also get one, and that RMC was ``getting themselves a
deal.'' She also said that she was ``tired of RMC getting
over on the people.'' At this point, according to Sherrill-Har-
rell, APM Brown ``jumped up and told me to shut up.''Sherrill-Harrell became angry and responded, ``Don't tellme to shut up, nobody told me to shut up.'' She testified that
APM Brown ran toward where she was sitting and shouted,
``You silly girl, you need to grow up.'' ``If you have so
much negative stuff to say about the company, why don't
you just resign?'' Sherrill-Harrell replied, ``Make me re-
sign.'' APM Brown then told her to get out and Sherrill-Har-
rell said she was not going anywhere. APM Brown then said
he was going to tell Project Manager Frank Castagna.
Sherrill-Harrell countered, ``Go get your daddy, he's not
mine.'' APM Brown asked, ``What did you say,'' and
Sherrill-Harrell responded, ``You heard me.'' Brown then
left the room and Supervisor Clarence Johnson followed.18 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
spondent's version of the incident is similar except that it indicates thatSherrill-Harrell was distraught and perhaps abusive toward APM Brown. Frank
Castagna took no formal action with respect to this incident (even though
APM Brown urged termination) because of the stress Sherrill-Harrell may
have been feeling under the circumstances.19No one contradicted Sherrill-Harrell's version of APM Carter's remarks,which were directed only at her union-related activity, no her abusive actions
toward APM Brown.Fellow firewatchers Leonard Keith and Darryl Shaw werepresent and generally corroborated Sherrill-Harrell's version
of this incident.Sherrill-Harrell testified that APM Brown returned withAssistant Project Manager Terry Carter, who told her, ``You
are not supposed to be talking about that on company time.''
Sherrill-Harrell told him, ``Joe Brown told me to shut up.''
Supervisor Brown denied this saying he told he to be quiet.
He also told Carter about Sherrill-Harrell telling him to ``go
get his daddy.'' Carter again told Sherrill-Harrell that she
cannot talk about the Union on company time. She replied
that she was not disrupting production, and Carter responded,
``You're still on the clock so you're still under super-
vision.''19Sherrill-Harrell was then called out of the room to talk tothe 401(k) plan spokesperson. She told him that if Respond-
ent would negotiate with the Union, she would consider the
plan, but not otherwise. She indicated she believed that the
other employees wanted the same thing. Sherrill-Harrell and
the other employees attending the meeting were then given
the remainder of the day off.The next day, after working part of her shift, Sherrill-Har-rell was approached by her supervisor who said that Project
Manager Frank Castagna wanted to see her at his office.
Sherrill-Harrell demanded to take another employee with her
as a witness and did. However, this person was not allowed
into RMC's office with Sherrill-Harrell. When she got to the
office, in addition to Castagna, APM Joe Brown, and Super-
visors Clarence Johnson, J.T. Williams, Penny Coshe, and

Terry Carter were also in attendance. Castagna gave her ter-
mination papers which she began reading. Sherrill-Harrell
laughed and told him what she had read was a lie. Castagna
said to sign the papers and she refused. While a copy of the
termination papers was being made, APM Joe Brown
brought up her remark at the earlier meeting saying she said,
``Go tell my father.'' Sherrill-Harrell responded, ``That's a
lie. I said to go tell your daddy.'' Sherrill-Harrell asked
Castagna if she could have a witness in the office and he re-
plied that the Respondent did not recognize the Union and
thus did not recognize stewards. She could not have a wit-
ness.4. Respondent's reasons for discharge andsupportingproof
Castagna testified that he made the decision to terminateSherrill-Harrell ``because of the events of that day as far as
I was concerned were insubordinate. The altercation wasloud and disruptive. She failed to follow a direction and
[that] was an insubordinate act.'' He also testified that he
took into consideration Sherrill-Harrell's past disciplinary
record, which included a 3-day suspension for unexcused ab-
sence, and an incident in November 1989 when she called
CEO Joe Garcia with a complaint, bypassing Castagna.Castagna also testified that Sherrill-Harrell had been nomi-nated as employee of the year and was a runner up. She had
been named employee of the month on occasion and had re-
ceived letters of commendation from RMC.Management investigated this matter by getting statementsfrom APM Brown and three supervisors in attendance, J.T.

Williams, Keith Saunders, and Clarence Johnson. Contrary to
its usual procedures, Sherrill-Harrell was not asked about the
incident nor were statements taken from any rank-and-file
employees in attendance. The formal discharge notice pre-
pared by Castagna states that she was discharged pursuant to
Employee Manual page 4-1, #9, Insubordination to either
RMC or other Shipyard or Naval Supervisors. The form
elaborates stating that (a) employee was loud and disruptive
during work status, (b) employee refused to follow directions
of APM, and (c) employee was abusive to APM. In a sepa-
rate report, APM Brown gave his version of the incident
thusly:While attending a seminar for the worK plan, F/WErnestine Harrell begin to have verbal outburst, stating
that RMC had the employees to come to the seminar,
because RMC was getting a percentage of the 410K
Plan, and that local 36 and Harrell was not going to
stand for RMC to get over on the employees anymore.
That she is tired of RMC. I asked Ms. Harrell to be
quiet. She told me to shut up that she can say what
ever she want and wherever she wanted. I replied if she
was so much against the company why don't she just
resign. She stated that she have something that she have
to do and that I should mind my own business, because
there's nothing that I could do. Ms. Harrell by this time
was beginning to get even louder and I told her again
to be quiet and she shouted no and that I was nobody.
I told Ms. Harrell that I was going to call Frank
Castagna and she stated I better go and call my father.
Ms. Harrell was in violation of company policy #9 In-
subordination to a assistant project manager.Supervisor J.T. Williams prepared an incident report that
describes the incident thusly:Harrell is in violation of RMC rule #9 ``Insubordina-tion'' at building #4 401K plan meeting. Ms. Harrell
was telling the personnel not to sign their names, to the
work plan, but to write their initials instead. Ms. Harrell
then started talking about Local 36. APM Brown told
Ms. Harrell not to discuss Local 36 and Ms. Harrell re-
fused.Supervisor Keith Saunders prepared a similar report whichreads:Harrell was insubordinate to APM Joe Brown. WhenAPM Brown asked for everyone's attention Ms. Harrell
started to yell out telling people not to sign for the
401K plan. But instead ask for local 36. Mr. Brown
asked her not to talk about the matter in hand, she re-fused.Supervisor Clarence Johnson prepared a detailed incidentreport which reads: 641RESEARCH MANAGEMENT CORP.At the beginning of the incident, Ms. Ernestine Har-rell was instructing the firewatches who attended the
seminar not to sign or accept anything that the 401K
plan representatives (or RMC) had to offer. She started
making these statements after the 401K plan reps left
the conference room. Ms. Harrell also told the
firewatches ``Why should you accept this offer when
the Union is going to get the employees a plan.'' She
told the firewatches to just put their initials on whatever
the reps had them to sign, because she was going to put
her initials and put an X behind them on hers. She also
said the workers not to sign because RMC could be
playing a trick on the workers. At that time APM Joe
Brown asked Ms. Harrell to be quiet, that she was dis-
rupting the meeting and if she disliked the company so
much why don't she resign? She told APM Brown that
she wasn't talking to him and that she was not going
to resign because she had something to do. So APM
Brown said he could not understand people like her
who always had something negative to say about the
company, but continue to work for the company and
asked her once again to be quiet. Harrell continued to
talk. APM Brown told her to shut up and Mrs. [sic]
Harrell told APM Brown to shut up. She told him to
shut up several times. Brown said ``why don't you just
resign'' and Ms. Harrell said, ``You make me resign.''
She made that statement several times. All the time
she's talking to APM Brown, she is talking loud. APM
Brown told her I think you need to talk to PM Frank
Castagna. Ms. Harrell said she don't care who she talk
to. So APM Brown went to leave the room to make a
phone call to the office and while he was leaving, Ms.
Harrell told APM Brown ``go ahead and call your
Daddy.'' APM Brown said to Harrell, what did you
say? Ms. Harrell said to Brown ``You heard what I
said.'' APM Brown left the room and returned with PM
Terry Carter. Mr. Brown asked her to repeat here state-ments for Mr. Carter. She told Mr. Carter and Mr.
Brown that she didn't attend the meeting to be super-
vised, she attended the meeting to hear about the work
plan. PM Carter reminded her that she was still on the
clock and that RMC was still paying her to attend the
seminar and as long as she is on the clock, she will be
supervised. Ms. Harrell did not have a reply. APM
Brown and Mr. Carter left the conference room. While
they were out of the room, she had some of the em-
ployees gathered around her and she started talking to
them in a whisper. Several supervisors were present
during the entire incident.5. Credibility resolutions and conclusions with respectto the discharge of Sherrill-HarrellI do not credit APM Brown's version of the incident inany respect where it conflicts with that of Sherrill-Harrell's.
His testimony, especially on cross-examination, is difficult to
accept and certain critical statements, such as Sherrill-Harrell
calling him a nobody are contradicted by the written reports
above and the direct testimony of Supervisor Johnson, among
others. I also credit the written reports of the supervisory
personnel over their direct testimony as the reports were pre-
pared at a time much closer to the event than this hearing.
In this regard, I credit the detailed version of these eventsprepared by Supervisor Johnson over the others as he ap-peared more observant and was not a direct participant. Sig-
nificantly, his version and that of Sherrill-Harrell and theother firewatchers testifying are essentially similar.The initial consideration in deciding whether Sherrill-Har-rell's discharge was unlawful under the Act is the suggestion
of whether her actions were protected. I believe that they
were. Although the employees at the meeting were being
paid, at the time of the incident that resulted in the termi-
nation, everyone remaining in the meeting room was really
in a break situation. They were obviously not engaged in
performing their normal duties and were not under any form
of active supervision. Indeed, the highest ranking supervisor
present, APM Brown, was engaged in reading the sports sec-
tion of the newspaper. Therefore, I find that Sherrill-Harrell
and her fellow employees were actually in a nonwork situa-
tion and her discussion of union related matters was not pre-
cluded by RMC's rules and was protected activity.I cannot find from the evidence that there was anythingabout the manner in which Sherrill-Harrell was addressing
the other employees which reasonably could have prompted
APM Brown's direction for her to shut up or be quiet. The
credible evidence indicates that she was talking in a normal
or near normal voice tone and level. I believe that it was
only the content of what she was saying that stirred APM
Brown to action. Telling the other employees that the Union
could get the employees a better plan and the Company was
trying to take advantage of the employees was evidently too
much for APM Brown. I believe that all of Sherrill-Harrell's
comments to her fellow employees were fully protected. She
was not encouraging them to stop work or disrupt production
or any other action that reasonably prompt an employer to
squelch her statements. She was merely encouraging the
other employees to not accept a company retirement plan,
but wait for union negotiated plan.Therefore, I find that without lawful provocation, APMBrown started the confrontation with Sherrill-Harrell. The
most credible evidence reflects that he told her to be quiet,
then shut up. Given Sherrill-Harrell's strong belief in her
rights as a union activist, and her previous encounter with
APM Brown in August 1989, it is understandable that she
told him in turn to be quiet or shut up. APM Brown then
urged her to resign for her negative feelings toward RMC
and she refused advising him to make her resign. He began
to take steps in that direction by stating that he was going
to get Project Manager Castagna. Her comment to this ac-
tion, ``Go call your Daddy,'' in the heat of the argument
started by APM Brown seems a not unlikely response to
APM Brown's admonishment, ``You silly girl, grow up.'' In
any event, under the circumstances, I do not find Sherrill-
Harrell's behavior opprobrious or insubordinate considering
APM Brown's unlawful and aggressive attempt to stifle her
protected activity and his unlawful urging that she resign. I
believe the escalation of the confrontation must be the re-
sponsibility of APM Brown, who though giving an unlawful
direction could have done so dispassionately, raised the mat-
ter to another level by suggesting that Sherrill-Harrell resign
and immediately seeking out Castasna, ostensibly to have
Sherrill-Harrell terminated or otherwise disciplined.Contrary to RMC's formal termination report findings, Ifind that Sherrill-Harrell was not loud and disruptive during
work status, lawfully refused to follow the directions of 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20See Hall of Mississippi, Inc., 249 NLRB 775, 780 (1980);21Wright Line, 251 NLRB 1083 (1980).APM Brown and was only abusive, in a really mild way, toAPM Brown following his unlawful and abusive action to-
ward her. The record is replete with credible evidence of Re-
spondent's antiunion sentiments, sentiments made known
through literature distributed to employees and management
meetings with supervisors. Sherrill-Harrell's role as a union
activist was also well known to Respondent's management.
Therefore, I find that Respondent had knowledge of Sherrill-
Harrell's union sympathies and activities, harbored antiunion
sentiments, and committed unfair labor practices by directing
her to cease speaking to other employees about the Union at
the 401(k) plan meeting and urging her to resign when she
refused. I also find that Sherrill-Harrell's protected activity at
the meeting was the primary, if not the only, motive behind
her discharge.20Stein Seal Co., 237 NLRB 996, 997 (1978); Rockwool In-dustries, ., 218 NLRB 577, 577±579 (1975); AMC Air Con-ditioning Co., 232 NLRB 283, 283±286 (1977); TurnbullCone Baking Co., 271 NLRB 1320, 1359 (1984).As the General Counsel has made a prima facie case insupport of the complaint allegations in this regard, under the
Board's Wright Line test,21Respondent has the burden ofdemonstrating that Sherrill-Harrell would have been dis-
charged even in the absence of her protected conduct. I find
that it has failed to so demonstrate.First, Respondent's responsible official in matters of em-ployee discharges at Philadelphia, Frank Castasna, testified
that the normal procedure before terminating an employee is
to investigate the matter, including interviewing the persons
involved. Castasna did take statements from APM Brown
and three supervisors in attendance, but never heard Sherrill-
Harrell's side of the story until after she was terminated. Nor
did he interview any of the employees in attendance at the
meeting. It appears to me that Castasna was more interested
in building a case against Sherrill-Harrell than in determining
just what happened.Similarly, Respondent's response to Sherrill-Harrell's ac-tion seems excessive when compared to Respondent's actions
taken with respect to other employees. Castasna testified that
he had been the project manager for the last 2 years and that
from January 1988 to January 1990, there had been between
100 and 300 discharges for cause. Of these, six, including
Sherrill-Harrell, were for alleged insubordination. Charles
Munson, one of those so discharged, wrote an unsolicited let-
ter to CEO Joe Garcia demanding that Garcia negotiate with
the Union and referring to him as a ``jerk'' and as a
``pussy.'' Munson was discharged on January 23, 1990, for
the letter and for other ``multiple infractions'' in the prior 90
days. Isiah Heath was terminated on March 20, 1989, for
drunkenness and insubordination. In the termination reports,
Heath admitted that he had been drinking and had appeared
obviously drunk at work. When he was asked to turn over
his identification badge, he refused and called APM Brown
an ``Uncle Tom.'' Walter Jefferson was terminated on Feb-
ruary 27, 1989. Supervisor John Franklin had reprimanded
Jefferson for his failure to carry out his cleanup duties. Jef-
ferson was then brought to APM Brown. When Brown in-
formed Jefferson that he was being sent home early because
he had not performed his duties, Jefferson began callingAPM Brown vulgar names and then threw his identificationbadge in APM Brown's face. He was subsequently dis-
charged. James Bostic was discharged on April 11, 1990. He
had gotten into a near physical fight with another employee
and when Supervisor Clarence Johnson attempted to instruct
Bostic to report to APM Lou Harvey, Bostic became disrup-
tive and refused to follow Supervisor Johnson's instructions
and also appeared to be provoking Supervisor Johnson into
starting a fight. Bostic had previously been insubordinate and
abusive to Supervisor Johnson, and Johnson on that earlieroccasion had recommended Bostic's termination. PM
Castagna decided to suspend Bostic instead.I find that the other discharges for insubordination werefor far greater offenses than that of Sherrill-Harrell and in
none of the cases was prompted by the unlawful behavior of
a supervisor. I also find that the relatively light treatment of
Bostic in a situation that involved the possibility of a phys-
ical altercation to be clearly disparate treatment.Finally, Respondent has contended that Sherrill-Harrell'spast disciplinary record played a part in her discharge in that
it demonstrated a predilection on her part for confrontation.
I do not accept this contention and believe that, if anything,
her past record in this regard supports the General Counsel's
case. As noted earlier, in March 1989, Sherrill-Harrell was
suspended for an unauthorized absence. This offense obvi-
ously has nothing to do with confrontational behavior or in-
subordination. She did have a confrontation in August 1989
with APM Brown over the matter of trying to find her cousin
to inform him that his wife was dying. There, though APM
Brown's report recommends termination and indicates
Sherrill-Harrell was acting irrationally and abusively, not
even a warning was issued to Sherrill-Harrell. In this
preunion activist timeframe, Castagna decided to take all the
circumstances into consideration, including Sherrill-Harrell's
reasons for her action.However, in November 1989, after her union activity hadbeen noticed, Castagna issued Sherrill-Harrell a warning with
respect to which even he had a difficult time explaining on
the record exactly what she had done to warrant the warning.
There were two incidents, one involving Supervisor Brindisi
on October 13 and the other involving Supervisor Gibbs on
October 16 (both dates before Sherrill-Harrell's union activ-
ity began). According to Castagna, on November 6, Sherrill-
Harrell made certain complaints to him about the two super-
visors. He investigated and concluded that Sherrill-Harrell
had actually been at fault. However, neither supervisor had
written an incident report regarding these matters or rec-
ommended that any action, disciplinary or otherwise, be
taken against her. When interviewed about the matter by
Castagna, both supervisors indicated they were unconcerned
about it. Notwithstanding the absence of an appropriate inci-
dent report, which is routine in taking disciplinary action
against an employee, and the indifferent response expressed
by each supervisor regarding the incident, Castagna decided
that these incidents warranted a disciplinary memo. The last
incident referred to in the November 7 memo involved a
leave request submitted by Sherrill-Harrell, wherein she
brought it to Castagna instead of submitting it through chan-
nels. Castasna testified that Sherrill-Harrell wanted the re-
quest signed and felt that Castagna had ``snatched'' it from
her hand, so she attempted to call RMC's home office to 643RESEARCH MANAGEMENT CORP.22See Montgomery Ward & Co., 253 NLRB 196, 206 (1980); Fluid Pack-aging Co., 247 NLRB 1467, 1469 (1980); and L.A. Baker Electric
, 265NLRB 1579, 1580 (1983).23NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).24All dates in this section discussing alleged 8(a)(1) violation are in 1990unless otherwise noted.25A muster is a gathering of employees before starting work, at lunch andbefore leaving where they are given work and other instructions as a group.complain. This attempt was called to Castagna's attention, sohe decided to include it in his report.I find that none of the incidents related above would sup-port Respondent's decision to terminate Sherrill-Harrell on
January 24, and the November 7 warning raises questions in
my mind about whether the Respondent was looking for rea-
sons for firing her even at that early date. Additionally, it
must be considered that Respondent considered Sherrill-Har-
rell to be an exemplary employee. In conclusion, I find that
Sherrill-Harrell was discharged unlawfully in violation of
Section 8(a)(3) of the Act for engaging in protected activity
and would not have been discharged were it not for her en-
gaging in such activity. Similarly, I find that Respondent's
directions to cease engaging in union activities and urging
her to resign for engaging in union activities are unfair labor
practices in violation of Section 8(a)(1) of the Act.22D. Alleged Violations of Section 8(a)(1)There are a substantial number of alleged violations ofSection 8(a)(1) in the consolidated complaint and I herein-
after have found many of the allegations to be fact. Although
the consolidated complaint does not seek a Gissel23bargain-ing order in this proceeding, I believe the violations found
to have been committed by Respondent would have made it
difficult for the Union to have had a fair election at any time
much beyond the December 7, 1989 card check, when it had
the demonstrable support of a majority of Respondent's in-
volved employees. Thus to the extent that reliance to its det-
riment by the Union on Respondent's agreement to attend a
card check for the purpose of recognition may be an issue,
I believe that such detrimental reliance has been dem-
onstrated by the unfair labor practices found below.The alleged 8(a)(1) violations are discussed in the order inwhich they appear at the beginning of this decision and ap-
propriate references to the consolidated complaint allegations
are set forth with respect to each allegation discussed.1. Did Respondent, acting through its Assistant ProjectManager Jerome Simmons, violate the Act in or about Janu-
ary or February 1990, by threatening employees with the loss
of their jobs if the employees continued to support the
Union? (CCA 4.)RMC firewatch Leonard Keith is active in the union cam-paign and is a steward. In February 1990,24on his way tobegin his shift, he had a conversation with Assistant ProjectManager Jerome Simmons. After talking about a number of
things, Simmons looked at Keith's union steward badge and
said, ``You going to be in trouble.'' Keith asked him what
he meant by that. Simmons replied, ``Captain Clark [the
Naval Yard Commander] going to kick us off the ship.''
Keith asked, ``Why,'' and Simmons said, ``Because of the
union activity.'' Keith said, ``You know, Jerome, we have a
union,'' to which Simmons replied, ``No, Keith, we do not
have a union.'' Keith again said he had heard that RMC did
have a union. Simmons then told him that the Conpany didnot recognize the Union, and shortly thereafter the conversa-tion ended.APM Simmons testified that the conversation was the re-sult of the Navy's Captain Pickering complaining about
RMC's employees' performance. He stated that he told Keith
that everyone was going to have to comply with new proce-
dures. Keith asked whether it was because of the union activ-
ity. Simmons replied, ``No, it's a result of what Captain
Pickering told me.'' He testified that Keith then asked him
why RMC would not recognize the Union. He told Keith,
that RMC did not believe the Union was beneficial to the
employees, and that RMC was in a position to provide any-
thing the employees needed.Project Manager Frank Castagna testified that there was aperiod from mid-February though March where Naval offi-
cials were complaining about the performance of RMC em-
ployees and supervisors. The complaints involved
firewatchers leaving the jobsite early, firewatchers mustering
in large groups early, and firewatchers were not performing
drag and bag properly. ``Drag and bag'' is a clean up oper-
ation for which firewatchers are responsible. PM Castagna
then had his supervisors increase the number of quality as-
surance rounds they conducted. This means that the super-
visors go to each individual job location to ensure that as-
signed employees are on site and doing their job. He also
changed the routine for prelunch musters,25prohibiting re-turning to the muster area prior to 15 minutes before the
lunchtime disembarkment. He also changed the procedures
for drag and bag to improve productivity.Captain John Pickering, repair officer for the PhiladelphiaNaval Shipyard testified that in late February, he observed a
large group of RMC firewatch employees on the flight deck
of the Kitty Hawk not doing anything productive. He wentto management and complained that when RMC employees
were not performing their firewatch duties, they were to drag
and bag. He stated that though this was the peak of his
disatisfaction with RMC's performance he had had similar
complaints since he assumed his duties about a year before.I credit Keith's version of this matter. He testified crediblythat Simmons said Captain Clark, not Captain Pickering. In
his testimony in this proceeding, RMC's CEO Joe Garcia ex-
pressed concerns similar to those Keith testified Simmons
expressed to him. These same concerns had been expressed
to all supervisors by Garcia prior to the incident between
Keith and Simmons. I find that the statements of APM Sim-
mons to be in violation of Section 8(a)(1) of the Act as they
tie the potential loss of jobs to union activity.2. Did Respondent, acting through its Supervisor JohnFinklea, violate the Act by threatening employees with layoff
or termination if the employees continued to engage in union
activity? (CCA 5.)Firewatch Leonard Keith testified that at a March 1990muster of employees on his shift, Supervisor John Finklea
told the gathered employees that he was tired of the dissen-
sion among the employees and he would not tolerate it any-
more. He said that if the employees had any problems to
come to him, commenting he would not let anybody take
away his livelihood. He further said, ``I don't know where
this dissension comes from. It may have been the union or 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
whatever it is, I would like to let your know there ain't nounion and RMC does not recognize a union.'' Keith said,
``Correction John, we do have a union.'' Supervisor Finklea
replied, ``Why don't you all have a union contract, why
don't you pay union dues?'' Keith replied, ``Because we
don't have a union contract.''Supervisor Finklea testified with respect to this meetingthat it was Keith who mentioned the Union. He then replied
that ``I can understand that you want a union. That's your
right. But you have a job to do. I have a job to do. This
is my livelihood and I'm going to do my job and you should
feel the same way.'' He denied mentioning union dues.
Finklea testified that by ``dissension,'' he meant that the peo-
ple in his section had a negative attitude. Specifically, he
stated he was getting a lot of flack from Larry Carr, who had
just been made a steward. He testified that Carr was sort of
a rebellious person anyway, but when he became steward, he
just became very negative. This was some of the dissension
that he was worried about.I credit Keith's version of this conversation. He appearedto be a credible witness and I believe that Supervisor Finklea
was indeed referring to the union activity when he spoke of
dissension among employees. I find that his statement that he
would not tolerate such dissension coupled with his warning
that no one was going to take his livelihood away constitutes
a threat of implied termination or other discipline for engag-
ing in activity in support of the Union. It was clearly a coer-
cive statement and thus in violation of the Act.3. Did Respondent, acting through its Supervisor KeithSaunders, engage in conduct in violation of Section 8(a)(1)
of the Act by interrogating an employee concerning the em-
ployee's union sympathies and threatening an employee with
unspecified reprisals if the employee engaged in union activ-
ity, threatening to discharge employees because of their ac-
tivities on behalf of the Union and threatening to terminate
employees who were active on behalf of, or supported, the
Union?Firewatch Leonard Keith testified that in April 1990, heasked Supervisor Saunders about a rumor that a fellow
firewatch had been terminated. Supervisor Saunders indicated
that he thought the rumor was true and jokingly commented,
``A whole lot of yellow badges [probationary employees]
and union people will be going, one by one.'' In another
conversation with Saunders in the same month, Saunders
again jokingly said, ``Keith, a lot of us is going and you may
be the next.'' Keith jokingly replied, ``A whole lot of people
may be going with me.''Supervisor Saunders did not deny making these statements.Though made in an apparent joking context, I find that they
are coercive and violative of the Act. The statements were
made from a supervisor to a union steward, and though
Saunders made them in a joking way, must be considered to
be the product of management attitude. Thus, they must be
considered as serious as they threaten termination for union
activity, a real possibility in light of the termination of union
activist Sherrill-Harrell in January 1990. (CCAs 6(b) & (c).)Firewatch and Union Steward Daniel Stephens testifiedthat in the middle of March he ceased wearing his union
steward insignia in anticipation of leaving his employment
with RMC and becoming a policeman. This prompted Super-
visor Saunders to comment on its absence and Stephens in-
formed him of his plans to become a policeman. SupervisorSaunders congratulated him and said he was glad that Ste-phens did not have anything else to do with the Union.Supervisor Saunders version of this incident is that he no-ticed that Stephens was not wearing his steward badge and
he asked, ``Dan, you don't have on your button.'' Stephens
said, ``Yeah, I'm trying to get another job.'' Saunders then
said, ``Well, I'm glad to hear that.'' He denied telling Ste-
phens that he was glad that he had nothing to do with the
Union anymore.I cannot find that this exchange constitutes a violation ofthe Act. Although I agree with the General Counsel that
under most circumstances it would be unusual for a super-
visor to be glad an employee was leaving, leaving to become
a policeman seems to be an exception. Listening to this testi-
mony, I did not feel that Saunders comments were either
given or taken as evidencing his displeasure with Stephens
association with the Union. (CCA 16(a).)4. Did Respondent, acting through its Supervisor SheltonHargrove, violate the Act by threatening employees with loss
of their jobs or layoff because of their union activities?Firewatch and Union Steward Darryl Shaw testified thathe overheard a conversation between Supervisors Hargrove
and Leroy Lane and two other employees in March 1990. He
was walking behind the others and heard Hargrove say that
there were going to be layoffs in April because of the Union.
Supervisor Hargrove denied making such a statement. Al-
though the involved statement would be a clear violation of
the Act if directed to employees, I do not find a violation
here because it was not proven that Supervisor Hargrove's
comment was so directed. Shaw could not identify the other
employees to whom the statement was supposedly made and
it is not certain that the remark was directed to them or to
the other supervisors. It could not be shown that the employ-
ees heard the remark. They were not directed to Shaw and
apparently Supervisor Hargrove was unaware of Shaw's
presence. (CCA 7(a).) Former RMC employee Armand Miles
was a firewatch and union steward in March 1990. At that
time he was engaged in a conversation about the Union with
some fellow employees when Supervisor Hargrove inter-
vened. The conversation became heated and Hargrove told
the employees that if they lost their jobs, and RMC lost its
contract, it would be because of the Union. Supervisor Har-
grove denied making such a statement and he denied having
an argument with Miles, though he admitted having discus-
sions with Miles about girls. Having heard both witnesses, I
consider Miles the more candid of the two and credit his ver-
sion of this incident. Consequently, I find his remarks
amount to a threat that union activity could cost the employ-
ees their jobs and is clearly coercive in violation of Section
8(a)(1) of the Act. (CCA 7(b).)5. Did Respondent, acting through its Assistant ProjectManager Donald Singleton, violate the Act by threatening an
employee with discipline, threatening an employee with loss
of transportation, threatening employees with loss of jobs,
threatening an employee with discharge, threatening an em-
ployee with physical harm, and threatening employees with
layoff, all because of their union activity; and interrogating
employees about their union activity?As will be seen below, then APM, now Supervisor Single-ton allegedly engaged in a number of confrontations with
employees wherein he made statements which are clear vio-
lations of the Act. Though the sheer number of such allega- 645RESEARCH MANAGEMENT CORP.tions would tend to indicate that Singleton did make at leastsome of the statements attributed to him, I credit the testi-
mony of the employees witnesses over his outright denials
primarily because witness William Stubbs in my opinion was
certainly telling the truth and yet Singleton chose simply to
deny the incidents rather than explain them. Moreover, there
is a common thread to virtually all of the incidents, Singleton
became or was angry and made a rash statement. None of
the witnesses testifying about Singleton's actions appeared
anything less than credible and I accept their testimony with
respect to Singleton as fact.RMC firewatch and Union Steward William Stubbs testi-fied that in February 1990 he engaged in a conversation with
Singleton about one of the newsletters distributed by the
Union to its supporters. The particular newsletter had identi-
fied Stubbs as a steward and Singleton commented that he
and Stubbs had been friends for a long time, but since he
knew that Stubbs was a steward, ``he was going to find a
way to fire my black ass.'' Singleton laughed and walked
away.Supervisor Singleton denied making this statement because``[he] rather likes Stubbs.''A few days later, the two men had another conversationprompted by another union newsletter which had poked fun
at several supervisors including Singleton. Singleton com-
mented that he was the fairest supervisor of all and the em-
ployees would not want to get him mad, or he would take
his pencil and use it as a domino effect on the stewards. Sin-
gleton appeared upset in this conversation. Singleton denied
this conversation.Former firewatch and Union Steward Gerald Landers testi-fied that he overheard these conversations between Stubbs
and APM Singleton. He testified that they startled him.As noted above, witness Stubbs appeared to be an entirelycredible witness and I do not credit Singleton's denial. His
denial of this testimony also casts serious doubt on the re-
mainder of his testimony, including his denials of alleged ac-
tions. I find both of the statements made to Stubbs to be co-
ercive threats and constitute violations of Section 8(a)(1) of
the Act. (CCAs 8(d) and (1).)Former firewatch and Union Steward Harry McGrath testi-fied that on December 22, 1989, Singleton came up to him
and said, ``McGrath, I didn't know that you were a steward
and there is going to be a big crackdown after the holidays.''
In early February 1990, he had another conversation with
Singleton wherein Singleton said, ``If you's don't stop the
union activity we are all going to be out of a job.'' Singleton
denied ever making any such statement to McGrath. Al-
though Respondent will argue that Singleton does not use the
term ``you's'' in his speech and McGrath said he did, I still
credit McGrath's testimony over that of Singleton as I do not
find Singleton to be a credible witness and McGrath did ap-
pear to be credible. (CCAs 8(a) & (c).)McGrath also recalled that in late January or early Feb-ruary, he had a conversation with Supervisor McDuffie and
Singleton about the need for respirators on the job. During
the course of this conversation, Singleton asked if McGrath
got his information from the Union and McGrath said,
``No.'' Singleton then said, ``You know, I could write all of
you shop stewards up and have you all fired and my write
ups will stick.'' Singleton acknowledged this conversation ingeneral, but denied the threats alleged to have been made byhim.I credit McGrath's testimony over that of Singleton andthus find that Singleton threatened an increase in disciplinary
activity because of Union activity, loss of jobs in general be-
cause of union activity and loss of jobs by union stewards
in particular because of their union activity, all in violation
of Section 8(a)(1) of the Act. (CCA 8(k).)Former firewatch and Union Steward Denise Carey testi-fied that prior to February, it had been company practice to
pick up supervisors and employees at the shipyard gate and
give them a ride in the company van to the ship on which
they were working. She testified that in early February, Sin-
gleton said to her, ``What is wrong with your damn stew-
ards.'' She asked what he meant and Singleton said that a
couple of stewards had told employees who were riding in
the van not to do so. He then said he was sick of the stew-
ards and that he was going to see to it that the van was not
used to pick up employees and the employees had ``damn
well better be on time.''APM Singleton denied saying that the van would not pickup employees any more. He denied telling Price, another wit-
ness in this proceeding, that the employees had better be on
time, though he may have meant to direct the denial to
Carey's testimony. He did admit that there had been an inci-
dent within the involved timeframe where some union stew-
ards had criticized other employees for accepting rides with
supervisors in the company van. I credit the testimony of
Carey over that of Singleton, and find this was another of
his angry responses to union activity. Although RMC never
stopped giving employees rides in the van, Singleton's threat
was coercive as was his threat that employees had better be
on time (or face unspecified reprisals), and thus in violation
of Section 8(a)(1) of the Act. (CCA 8(e).)Firewatch and Union Steward Anthony Price testified thaton Saturdays during the winter of 1990, it was the Compa-
ny's practice to let an employee use a company vehicle to
get luncheg for fellow employees at a McDonald's located
on the shipyard. On one Saturday in January, Price went to
the company office and asked Singleton if could use the ve-
hicle to make such a chow run. Singleton denied the request
telling Price to get the Union to drive him.Supervisor Singleton testified that the APMs resolved tostop the practice because the firewatches were getting back
too late or were taking food on board ship. He denied mak-
ing the comment about the Union. PM Castagna made the
decision about stopping the lunch rides to McDonald's. He
did this because personnel were leaving for lunch early, get-
ting back late and ``trashing'' his van.I credit Price's testimony over that of Singleton in that Ifind that Singleton told Price to get the Union to drive him,
implying that the use of the van was being withdrawn be-
cause of the Union. I find the remark coercive and in viola-
tion of the Act. However, I find that the use of the van was
actually stopped by Castagna for reasons unrelated to union
activity and ceasing the practice was not a violation. (CCA
8(b).)Firewatch Price testified that the union supporters engagedin marches in mid-March 1990 and after one such march, he
was approached by Singleton who asked where he was in the
march because ``they looked for me to run me over.'' Sin-
gleton denied making such a statement. I find this statement 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to be out of character for Singleton to make, and if made,consider it to be an attempt to be humorous. Almost all the
unlawful remarks attributed to Singleton were his angry re-
sponse to something having to do with the Union. Here he
was not responding to anything and having observed
Singleton's demeanor, I do not believe he would threaten
bodily harm to an employee for engaging in union activity.
(CCA 8(h).)Firewatch Price testified that in March there were rumorscirculating among the employees concerning possible layoffs.
During this time, he testified that Singleton was speaking to
a small group of employees and told them that there was
going to be a layoff beginning April 15 and that they could
thank the Union for the layoff. Singleton denied making such
a statement. Having carefully considered the testimony of
Price and Singleton with regard to this alleged statement, I
credit the testimony of Price. Singleton's testimony about his
conversations with Price were equivocal and exhibited less
than candor in my opinion. I find that Respondent, through
Singleton, violated Section 8(a)(1) by tieing a possible layoff
to union activity. There is also an allegation that Singleton
interrogated Price. This involved an inquiry by Singleton if
Price were still a steward on a day when he did not wear
his steward button. I do not find this to be coercive interro-
gation and a violation of the Act. (CCA 8(i).)Former firewatch John Cherry testified that he overhearda conversation between PM Singleton and another supervisor.
This conversation was not directed at any employee and as
APM Singleton was unaware it was being overheard, I do
not consider it to be a violation of the Act.Former firewatch Charles Miller testified that in late Feb-ruary or early March 1990, he overheard APM Singleton
comment to a group of firewatchers that ``if you all keep
worrying about the damn union you are all going to be the
hell out of here.'' I have carefully considered this testimony
and believe this incident to be the one testified about by
Price wherein Singleton tied the possible layoff to union ac-
tivity.6. Did Respondent engage in conduct in violation of Sec-tion 8(a)(1) of the Act by since about March 1990, prohibit-
ing employees from wearing union symbols on their hard-
hats?In March 1990, union supporters began wearing stick-onorange paper dots (about an inch and a quarter in diameter)
to protest the refusal of RMC to recognize the Union and the
terminations of Sherrill-Harrell and Harry McGrath. RMC
immediately prohibited the wearing of these dots on hardhats
and glasses as violations of a longstanding company policy
based on Naval Regulations in force at the Philadelphia
Naval Shipyard. Employees were allowed to wear the dots
on their clothing and did so.Department of the Navy Philadelphia Naval Shipyard in-struction 10470.3(g), code 300, dated March 20, 1989, states,
inter alia:(3) Employees do not make any alterations on pro-tective helmets such as cutting brims, making holes, ap-
plying unauthorized decals/labels, graffiti, altering or
erasing authorized data. Disregard of these instructions
by employees will be considered grounds for discipli-
nary action in accordance with reference (a) Exceptions
are made for decals for supervisory organizations andofficials of Unions representins the Navy's civilianworkers.RMC was subject to this regulation. RMC has enforced thisregulation and its predecessors since 1985, uniformly prohib-
iting anything to be placed on hardhats, glasses, and identi-
fication badges not allowed by the regulations.Lloyd Darby, operational safety and health program man-ager for SLEP and lead safety specialist for the Naval Ship-
yard testified that in late 1989 he told Frank Castagna that
unauthorized decals, etc., on hardhats would not be legal. He
also believed that decals on safety glasses would violate safe-
ty regulations. He admitted that his office has not enforced
these regulations with respect to other employees at the ship-
yard.Lorraine Daliessio, an employee of the Navy and a unionsteward for Local 19 of the International Brotherhood of
Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and
Helpers, testified that most workers at the Philadelphia Naval
Shipyard, other than RMC's employees, wear all sorts of de-
cals and other insignia on their hardhats. These decals, etc.,
range from union insignia to cartoons, and radio advertise-
ments. No employee has been disciplined for this practice.The employees have a Section 7 right to display union in-signia. Respondent has not denied them that right, except
with respect to items that Naval regulations mandate may not
be covered with such insignia. The Respondent has uni-
formly enforced these regulations through its own rules for
years predating the union campaign. The rules are founded
in safety considerations and do not appear arbitrary. The fact
that the Navy does not actively enforce the regulations
against its own employees does not seem to give an inde-
pendent civilian subcontractor the right to ignore them and
it has not. I believe the purpose behind Section 7 of the Act
is adequately served by Respondent's practice of allowing
the dots and all sorts of other union insignia to be worn on
employees' clothing, and find no useful purpose would be
served by attempting to rescind the Navy's regulations here-
in. I find that Respondent did not violate Section 8(a)(1) of
the Act by prohibiting the wearing of union dots and other
insignia on hardhats, glasses, and identification badges.7. Did Respondent, acting through its Supervisor CarlShelman, engage in conduct in violation of Section 8(a)(1)
of the Act, by threatening employees with termination if they
supported the Union and interrogating employees about their
union sympathies?Firewatch and Union Steward Anthony Price testified thatin late February, he was at a muster speaking to two new
RMC employees about the Union. Supervisor Shelman ap-
proached and called the new employees aside, saying they
had to have the job before they could sign a union card.
They were probationary employees.Supervisor Shelman denied making this statement. He tes-tified that when new people came on he gave them an indoc-
trination wherein, because the Union was trying to organize,
he told that they would hear both sides of the story, take
what they heard with a grain of salt and make a decision on
what they wanted to do. He told them that Pennsylvania is
a closed shop state and that if the Union was voted in, then
they would have to join the Union to keep their jobs. He also
told them that the Company was against the Union, that it
had an existing contract that could not be changed, and that 647RESEARCH MANAGEMENT CORP.the Company could not negotiate different terms. He gavequite a few of these indoctrinations in early 1990.I do not find Shelman's denial credible based on the en-tirety of his testimony and credit Price's testimony. Accord-
ingly, I find that Shelman intimated to the new employees
that union nembership is incompatible with continued em-
ployment and was thus coercive and in violation of Section
8(a)(1) of the Act. I also find Shelman's own description of
his indoctrination of employees to be an independent viola-
tion of the Act, though not specified in the complaint.
Shelman's activity, in my mind, is significant in that it im-
mediately puts new employees on notice that support of the
Union is not desirable from the Company's point of view
and is useless from a practical point of view. Given the high
turnover in employees experienced by RMC, this sort of ``in-
doctrination'' could easily erode the Union's initial support,
further pointing up the importance of the Union's reliance on
the December 7 card check as being determinative of its sta-
tus vis-a-vis recognition. (CCA 10(a).)Firewatch and Union Steward Michael Winters testifiedthat in April, he had a conversation with Shelman wherein
Shelman said he had heard that Winters was crying about the
transfer. He then stated to Winters that ``of all people I
didn't expect you to be supporting the union.'' Winters was
wearing his union button at the time, and did not reply.
Shelman did not ask why Winters was supporting the Union
and I cannot find this amounts to unlawful interrogation.
(CCA 10(b).)8. Did Respondent, acting through its Supervisor Chris-topher Brunson, engage in conduct in violation of Section
8(a)(1) of the Act by informing employees that the Respond-
ent would not allow union stewards to attend employee dis-
ciplinary meetings, and threatening to discharge union stew-
ards who attempted to attend employee disciplinary meetings,
threatening to terminate employees if the employees contin-
ued to engage in union activity, and telling employees that
the Respondent was going to lay off employees because of
their union activities?Firewatch and Union Steward James Weeks testified thatin March 1990, he had a conversation with Supervisor
Brunson about layoffs. Brunson spoke to the firewatch em-
ployees in his section and said that some of the supervisors,
including himself, were going to be laid off. He stated that
for the next 3 weeks it was going to be very hard for the
firewatchers and in the next several months about 120 would
be laid off, so the firewatchers should be careful. He further
said that since the Union had set in, an anticipated extension
of RMC's contract would not occur. He stated that the Union
activities had messed things up on the contract. This testi-
mony was not denied and I credit it, finding that Respondent,
through Supervisor Brunson, violated the Act by tieing the
Union's activities with the anticipated layoffs and loss of
contract extension. (CCA 11(c).)Firewatch Nathaniel Moore testified that in February 1990,he had a conversation with Supervisor Brunson and several
fellow firewatchers. The firewatchers were talking about the
Union and how well things were coming along with the
Union when Brunson said, ``That if we don't stop dem-
onstrating and talking about the union that Frank [Castasna]
is going to fire all of us.'' The employees just laughed off
this warning. This conversation was overheard by firewatch
and Union Steward Darryl Shaw. This testimony was not de-nied and I credit it, finding Respondent, through SupervisorBrunson, violated the Act by threatening employees with dis-
charge for engaging in union activity. (CCA 11(b).)Former RMC firewatch and Union Steward Denise Careytestified that in late January 1990, Supervisor Brunson read
her a RMC memo stating that any union steward who ac-
companied any employee to the company office for any
grievance would be terminated. The memo stated that RMC
did not recognize the Union and therefore did not recognize
any shop stewards. She testified that Supervisor Brunson
used the term, ``north on Broad'' to indicate termination.PM Frank Castagna denied that there had ever been sucha memorandum issued by RMC. He said the company policy
was to allow a person with a grievance to be accompanied
by another employee. On cross-examination, Castagna dif-
ferentiated between a grievance and discipline, agreeing that
an employee did not have the right to have a witness accom-
pany him or her to a disciplinary proceeding. I credit Carey's
testimony about what Supervisor Brunson said to employees
as it accurately mirrors the Respondent's general policies.
Regardless whether a memo actually ever was issued does
not detract from Supervisor Brunson's claim that it had. I
have heretofore found that Respondent was obligated to rec-
ognize and bargain with the Union as of December 7, 1989.
This obligation includes the requirement that stewards be
permitted to attend investigatory interviews that could lead to
discipline. Threatening to terminate employees for engaging
in such protected activity violates Section 8(a)(1) of the Act.
(CCA 11(a).)9. Did Respondent, acting through its vice president, Rich-ard Garcia, engage in conduct in violation of Section 8(a)(1)
of the Act by on or about March 5, 1990, telling employees
that Respondent would never sign a contract with the Union,
and further, threatening employees with the loss of their jobs
if the employees continued to seek union representation?Former firewatch and Union Steward Denise Carey testi-fied that on March 5, 1990, employees were told that Rich-
ard Garcia would be visiting the ship on which they were
working. They were also told that he would speak with em-
ployees who had something to say to him. Later in the day,
Garcia in the company of Frank Castagna and Supervisor
Sheldon Hargrove came to her work station. She asked Gar-
cia why RMC did not think the Union was in the employees
best interest. Garcia told her that a firewatch was just a tem-
porary job and because of the high turnover rate, the Com-
pany did not think the Union would be in the employees'
best interest. He mentioned the initiation fee that would have
to be paid and the fact that wages were fixed by the Navy.
She asked what incentives the employees could look forward
to and was told by Garcia that no one intends to make
firewatching a permanent job. He said that firewatching was
just a foot in the door and the uproar that the employees
were causing by pressuring the Company to negotiate a con-
tract was upsetting the Navy, and that if the employees did
not stop, they would all be ``north on Broad.''Firewatch and Union Steward Terrence Brown also had aconversation with Garcia on March 5. They talked about a
number of issues, including the problems Brown felt employ-
ees were having on the job with writeups, harassment, and
some of the contract issues. As of the date of this conversa-
tion, the Union had filed charges about recognition and
Sherrill-Harrell. Garcia said that when the NLRB comes out 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
with a ruling for or against RMC, that it would comply. Thisstatement made Brown happy and he began talking about a
union contract. Garcia broke in and said that RMC will never
have a union contract.Former firewatch and Union Steward Harry McGrath alsomet with Garcia in early March, and had a conversation with
him that was essentially similar to the one between Garcia
and Brown.Garcia generally agreed with the testimony set out aboveabout his conversations with the involved employees, except
he denies saying that RMC will never have a union contract
and denied saying that the union activity will cause everyone
to go ``north of Broad.'' I credit the employees' versions of
the above described incidents. I have heretofore found Garcia
to be less than a credible witness and the statements that he
made to the involved employees are consistent with the
Company's position as expressed by CEO Joe Garcia. I find
that a threat that the Company will lose its contract and em-
ployees will be terminated, as well as the statement that there
will never be a negotiated contract as very coercive and in
violation of Section 8(a)(1) of the Act. (CCA 12.)10. Did Respondent, acting through its Supervisor SpencerGibbs, engage in conduct in violation of Section 8(a)(1) of
the Act, in or about January 1990, by threatening to impose
more onerous working conditions on employees if the em-
ployees selected the Union as their collective-bargaining rep-
resentative?Firewatch and Union Steward Terrence Brown testifiedthat in mid-January 1990, Supervisor Gibbs came to his work
station and began asking him questions about the Union. He
asked whether Brown considered himself a steward as the
Company did not recognize the Union. He then told Brown
that he had been a steward at another company and that it
was difficult to try to defend someone as a steward when
you know they are wrong. Among other things said in this
conversation by Gibbs was that under a union contract no-
body would get a break anymore. The Company's respon-
sibility would be to administer the contract that was nego-
tiated to the letter of the contract. So there would be no slack
on discipline and that if someone disobeyed something that
it was going to be a writeup. Supervisor Gibbs testified that
in this conversation he was relating the way things had been
done at a previous employer. I find this conversation to con-
stitute a threat that if the Union came in, discipline would
become stricter. This is obviously coercive and in violation
of Section 8(a)(1) of the Act. (CCA 13.)11. Did Respondent, acting through its Assistant ProjectManagers Louis Harvey and Donald Singleton, violate Sec-
tion 8(a)(1) of the Act by interrogating an employee on
March 5, 1990, concerning the employee's union sympathies
and activities?Firewatch and Union Steward Terrence Brown testifiedthat on March 5, 1990, he and fellow firewatch Harry
McGrath were on the way to the water fountain when they
encountered Assistant Project Managers Louis Harvey and
Donald Singleton. Singleton was upset about an union news-
letter article involving Singleton and Brown. Singleton was
angry about the article and said that the Company was defi-
nitely against the Union. He asked Brown why he supported
the Union and what good did he feel that the Union would
do Singleton said that he would never support the Union and
that the Union was wrong and was not in the employees'best interest. Harvey asked Brown what could the Union dofor him that the Company could not do. Though Singleton
denied ever threatening Brown, he did not deny this interro-
gation. Harvey did not testify. I find this interrogation, espe-
cially in the context of APM Singleton exhibiting anger over
a report in the union newsletter, to be coercive and in viola-
tion of the Act. (CCA 14.)12. Did Respondent, acting through its Supervisor WilliamMcDuffie, engage in conduct in violation of Section 8(a)(1)
of the Act, by threatening to discharge an employee because
of the employee's union activity and by threatening employ-
ees with loss of their jobs if they continued to engage in
union activities?Former firewatch and Union Steward Harry McGrath testi-fied that in late October or early November 1989, shortly
after becoming a steward, Supervisor McDuffie approached
him and warned that if he ever caught McGrath engaging in
union activity aboard ship, he would have him fired on the
spot. On cross-examination, McGrath said the warning was
given in a joking manner.Supervisor McDuffie testified that he told McGrath that ifhe had any union activity to do it before he came on the shift
or during lunch or break. He told him that he did not care
what he said to people about the Union as long as it did not
interfere with his work or the employees' work. He denied
telling him that he would fire him if he was involved in
union activities.In early February, Supervisor McDuffie told McGrath thatif the employees did not stop the union activity they would
all be out of a job and asked where RMC was going to get
the money to pay for a union contract. Supervisor McDuffie
testified that McGrath told him that the union people were
harassing the Navy officials by marching around the naval
shipyard offices. McDuffie told him that the Navy was going
to get tired of it and that the Navy saw RMC employees, not
union representatives, marching around its offices. He denied
the ``we will all be out of a job'' comment.I credit McGrath's version of these incidents. In the firstone, management had yet to prepare and disseminate its su-
pervisors list of do's and don'ts and I find it unlikely that
McDuffie was sufficiently informed on labor law to give
such a pat instruction to McGrath. I find the statement coer-
cive even if given in a joking manner. What is McGrath to
do when he approaches another employee on break to seek
his or her support for the Union, decide whether Supervisor
McDuffie was indeed joking or risk losing his job? This is
not a decision McGrath should have to make. In the second
incident, McDuffie's own version implies retaliation by theNavy for the union activity with the obvious result that RMC
will be out of a contract with the attendant loss of employ-
ees' jobs. Crediting as I do McGrath's testimony, I find Re-
spondent violated Section 8(a)(1) of the Act by threatening
McGrath with termination for engaging in union activity and
by threatening the loss of employees' jobs if they continue
to engage in union activity. (CCAs 15(a) & (b).)13. Did Respondent, acting through its Assistant ProjectManager Joseph Brown, engage in conduct in violation of
Section 8(a)(1) of the Act by on numerous occasions interro-
gating an employee concerning the union sympathies and ac-
tivities of the Respondent's employees and by interrogating
an employee concerning the employee's union sympathies? 649RESEARCH MANAGEMENT CORP.Former firewatch Larry Hightower testified that in late Oc-tober and early November 1989, he frequently rode a shuttle
bus between the subway and ship on which he was working.
APM Brown on occasion rode with him and would ask
Hightower about the mood of the people with respect to the
Union and whether any union literature was being passed
around. He also asked if Hightower was active or planned
on becoming active in the Union.APM Brown denied Hightower's allegations. APM Brownwas asked what his current hours of work were although the
only material time when this would have been important was
for the period of October and November 1989. He did not
deny riding on the shuttle bus with Hightower. I credit High-
tower's testimony. Brown's activity occurred at a time when
Richard Garcia testified that RMC was engaged in an active
campaign to learn everything it could about the Union and
the union activity among its employees. Brown's interroga-
tions were entirely consistent with the Company's aims. It
must also be noted that the Company had never been en-
gaged in a union campaign before and that in the involved
timeframe, its officials were not particularly sophisticated
about what they could and could not lawfully do. On the
other hand, I do not find these interrogations to be coercive.
Hightower's testimony would lead one to believe that they
were fairly passive and coupled with no hint of a threat.
Under these circumstances, I do not find the interrogations
unlawful.14. Did Respondent, acting through its Supervisor ThomasScott, engage in conduct in violation of Section 8(a)(1) of
the act, by in or about mid-February 1990, threatening an
employee with unspecified reprisals in order to discourage
the employee from engaging in union activity?Former firewatch Larry Hightower testified that he and fel-low firewatch Louis Gilbert were working when Supervisor
Scott approached and verified that they were in the right lo-
cation. Supervisor Scott then told them that they were on
RMC's hit list. Gilbert was a union steward and wore a
steward's insignia. Scott did not testify and explain his state-
ment. In the context of the numerous threats being made to
employees at this time because of union activity, I can only
draw the inference that the statement was made in that con-
text. If Supervisor Scott was displeased with these employ-
ees' work performance, RMC could have presented some
evidence to reflect that. In its absence, I find that Scott
threatened Hightower and Gilbert with possible termination
for engaging in union activity and thus violated Section
8(a)(1) of the Act. (CCA 17.)15. Did Respondent, acting through its Supervisor Clar-ence Johnson, engage in conduct in violation of Section
8(a)(1) of the Act, by in or around February 1990, interrogat-
ing an employee concerning the employee's union activities
and sympathies?Union Steward Darryl Shaw testified that in February, hissupervisor, Clarence Johnson, walked past him and asked if
Shaw were a union steward. Shaw said yes, and Johnson
continued on his way. Shaw wore a steward's insignia. I do
not find this to be an interrogation nor do I find it coercive.
I find no violation of the Act by Johnson's comment, even
if made. Johnson denied asking the question. (CCA 18.)CONCLUSIONSOF
LAW1. Respondent, Research Management Corp. is an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The employees of Respondent in the unit describedbelow constitute a unit appropriate for collective bargaining
within the meaning of Section 9(b) of the Act:Included: All non-supervisory, non-clerical employeesemployed by the Regpondent at the Philadelphia
Naval Shipyard.Excluded: All guards and supervisors as defined in theAct.4. By virtue of demonstrating that it had signed cards au-thorizing it to be their exclusive collective-bargaining rep-
resentative from a majority of the Respondent's employees in
the aforesaid unit, and by virtue of Respondent's agreement
to recognize the Union as the exclusive collective-bargaining
representative of said employees on establishing majority sta-
tus, at all times since December 7, 1989, the Union has been
and is currently the exclusive bargaining representative of the
employees in the aforesaid appropriate unit for the purpose
of collective bargaining within the meaning of Section 9(a)
of the Act.5. Since on or about December 7, 1989, the Respondenthas failed and refused to recognize and bargain collectively
with the Union as the exclusive collective-bargaining rep-
resentative of the employees in the unit herein found appro-
priate, and by virtue of its actions, Respondent has engaged
in and is engaging in unfair labor practices within the mean-
ing of Section 8(a)(1) and (5) of the Act.6. By discriminatorily discharging its employee, ErnestineSherrill-Harrell on January 24, 1990, for engaging in activity
protected by Section 7 of the Act, Respondent has engaged
in and is engaging in unfair labor practices within the mean-
ing of Section 8(a)(1) and (3) of the Act.7. Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of the
Act by:(a) Assistant Project Manager Joseph Brown telling an em-ployee to stop speaking to other employees about the Union
and urging the employee to resign because of her activities
in support of the Union.(b) Vice President Richard Garcia telling employees thatRespondent would never sign a contract with the Union and
threatening employees with the loss of their jobs if they con-
tinued to seek union representation.(c) Assistant Project Managers Louis Harvey and DonaldSingleton interrogating an employee about the employee's
union sympathies and activities.(d) Assistant Project Manager Jerome Simmons threaten-ing employees with the loss of their jobs if the employees
continued to support the Union.(e) Assistant Project Manager Donald Singleton threaten-ing an employee with discipline, threatening employees with
loss of transportation, threatening enployees with loss of
jobs, threatening an employee with discharge, and threaten-
ing employees with layoff, all because of their union activity. 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.(f) Supervisor Christopher Brunson informing employeesthat the Respondent would not allow union stewards to at-
tend employee disciplinary meetings, and threatening to dis-
charge union stewards who attempted to attend employee
disciplinary meetings, threatening to terminate employees if
the employees continued to engage in union activity, and
telling employees that the Respondent was going to lay off
employees because of their union activities.(g) Supervisor John Finklea threatening employees withlayoff or termination if the employees continued to engage
in union activity.(h) Supervisor Spencer Gibbs threatening to impose moreonerous working conditions on employees if the employees
selected the Union as their collective-bargaining representa-
tive.(i) Supervisor Shelton Hargrove threatening employeeswith the loss of their jobs because of their union activities.(j) Supervisor William McDuffie threatening to dischargean employee because of the employee's union activity and bythreatening employees with loss of their jobs if they contin-
ued to engage in union activities.(k) Supervisor Keith Saunders interrogating an employeeconcerning the employee's union sympathies and threatening
an employee with unspecified reprisals if the employee en-
gaged in union activity, threatening to discharge employees
because of their activities on behalf of the Union and (a)
threatening to terminate employees who were active on be-
half of, or supported, the Union.(l) Supervisor Thomas Scott threatening an employee withunspecified reprisals in order to discourage the employee
from engaging in union activity.(m) Supervisor Carl Shelman threatening employees withtermination if they supported the Union and stating to new
employees the futility of supporting the Union because Re-
spondent could not change terms and conditions of employ-
ment because of its contract with the Navy.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Respondent did not engage in the other unfair laborpractices alleged in the consolidated complaint.THEREMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-
tion 8(a)(1), (3), and (5) of the Act, it is recommended that
it be ordered to cease and desist therefrom, and take certain
affirmative action which is necessary to effectuate the poli-
cies of the Act.As the Respondent has unlawfully refused to recognizeand bargain collectively with the Union as the exclusive col-
lective-bargaining representative of its employees in the ap-
propriate unit, it is recommended that Respondent be ordered
to, on request, extend recognition to the Union and bargain
in good faith with respect to wages, hours of work, and any
other terms and conditions of employment of such employ-
ees.As the Respondent has unlawfully discharged its em-ployee, Ernestine Sherrill-Harrell, it is recommended that Re-
spondent be ordered to offer Sherrill-Harrell immediate and
full reinstatement to her former position, without prejudice to
her seniority or rights and privileges previously enjoyed, dis-
charging if necessary any employee hired to replace her. Itis also recommended that Respondent make Sherrill-Harrellwhole for any loss of earnings or any other benefits she may
have suffered as a result of Respondent's unlawful discrimi-
nation against her, to be computed in the manner described
in F.W. Woolworth Co
., 90 NLRB 289 (1950), with interestas prescribed in New Horizons for the Retarded, 283 NLRB1173 (1987).It is further recommended that Respondent be ordered toremove from its files any reference to the discharge of
Sherrill-Harrell and notify her in writing that this has been
done and that this matter will not be used against her in any
way.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended26ORDERThe Respondent, Research Management Corp., Philadel-phia, Pennsylvania, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Failing and refusing to recognize and bargain collec-tively in good faith with the Union as the exclusive collec-
tive-bargaining representative of its employees in the follow-
ing appropriate unit:Included: A11 non-supervisory, non-clerical employeesemployed by the Respondent at the Philadelphia
Naval Shipyard.Excluded: All guards and supervisors as defined in theAct.(b) Discharging its employees because they engage in con-duct protected by Section 7 of the Act.(c) Telling an employee to stop speaking to other employ-ees about the Union and urging the employee to resign be-
cause of her activities in support of the Union.(d) Telling employees that Respondent would never signa contract with the Union and threatening employees with the
loss of their jobs if they continued to seek union representa-
tion.(e) Interrogating an employee about the employee's unionsympathies and activities.(f) Threatening an employee with discipline, threateningemployees with loss of transportation, threatening employees
with loss of jobs, threatening employees with discharge, and
threatening employees with layoff, all because of their union
activity.(g) Informing employees that the Respondent would notallow union stewards to attend employee disciplinary meet-
ings, and threatening to discharge union stewards who at-
tempted to attend employee disciplinary meetings.(h) Threatening to impose more onerous working condi-tions on employees if the employees selected the Union as
their collective-bargaining representative.(i) Threatening an employee with unspecified reprisals ifthe employee engaged in union activity. 651RESEARCH MANAGEMENT CORP.27If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(j) Stating to new employees the futility of supporting theUnion because Respondent could not change terms and con-
ditions of employment because of its contract with the Navy.(k) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, extend recognition to the Union and bar-gain in good faith with respect to wages, hours of work, and
any other terms and conditions of employment of its employ-
ees in the unit found appropriate herein.(b) Offer Ernestine Sherrill-Harrell immediate and full re-instatement to her former position, without prejudice to her
seniority or rights and privileges previously enjoyed, dis-charging if necessary any employee hired to replace her; and
make Sherrill-Harrell whole for any loss of earnings or any
other benefits she may have suffered as a result of Respond-
ent's unlawful discrimination against her, to be computed in
the manner set forth in the remedy section of this decision.(c) Remove from its files any reference to the dischargeof Sherrill-Harrell and notify her in writing that this has been
done and that this matter will not be used against her in any
way.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its Philadelphia, Pennsylvania, copies of the at-tached notice marked ``Appendix.''27Copies of the notice,on forms provided by the Regional Director for Region 4,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.